Exhibit 10.27

LEASE AGREEMENT

by and between

WLC THREE VI, L.L.C.,

a Delaware limited liability company

as Landlord

and

ALDEYRA THERAPEUTICS, INC.,

a Delaware corporation

as Tenant

With respect to the property known as

131 Hartwell Avenue,

Lexington, Massachusetts

Dated as of

September 11, 2017

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

1.

   DEFINITIONS      1  

2.

   LEASE GRANT/POSSESSION      4  

3.

   RENT      4  

4.

   SECURITY DEPOSIT      5  

5.

   USE      6  

6.

   ENVIRONMENTAL HAZARDS      6  

7.

   RULES AND REGULATIONS      7  

8.

   INITIAL IMPROVEMENTS TO THE PREMISES      8  

9.

   CABLE WORK      11  

10.

   ALTERATIONS, ADDITIONS AND IMPROVEMENTS TO THE PREMISES      12  

11.

   SIGNAGE      14  

12.

   LANDLORD’S OBLIGATIONS      15  

13.

   MAINTENANCE AND REPAIRS      16  

14.

   ELECTRICITY      16  

15.

   INSURANCE      17  

16.

   INDEMNIFICATION      19  

17.

   DAMAGES FROM CERTAIN CAUSES      19  

18.

   FIRE OR OTHER CASUALTY      19  

19.

   EMINENT DOMAIN      21  

20.

   ASSIGNMENT AND SUBLETTING      21  

21.

   EVENTS OF DEFAULT      25  

22.

   LANDLORD’S REMEDIES      25  

23.

   LANDLORD’S DEFAULT      28  

24.

   FORCE MAJEURE      28  

25.

   COSTS AND EXPENSES      29  

26.

   NO WAIVER      29  

27.

   QUIET ENJOYMENT      29  

28.

   INTENTIONALLY OMITTED      29  

29.

   PARKING      29  

30.

   FINANCIAL STATEMENTS      29  

31.

   TENANT ESTOPPEL CERTIFICATES      30  

 

i



--------------------------------------------------------------------------------

32.

   SUBORDINATION      30  

33.

   BROKERS      31  

34.

   NOTICES      31  

35.

   SURRENDER OF PREMISES      33  

36.

   HOLDING OVER      33  

37.

   RIGHTS RESERVED TO LANDLORD      34  

38.

   OFAC CERTIFICATION      35  

39.

   MISCELLANEOUS      35  

40.

   OPTION TO EXTEND      39  

41.

   RIGHT OF FIRST OFFER      41  

42.

   EXISTING LEASES AND SUBLEASES      42  

43.

   EXHIBITS      42  

EXHIBIT A PLAN OF PREMISES

     A-1  

EXHIBIT B RULES AND REGULATIONS

     B-1  

EXHIBIT C PROVISIONS REGARDING ADDITIONAL RENT

     C-1  

EXHIBIT D LANDLORD’S WORK

     D-1  

 

ii



--------------------------------------------------------------------------------

LEASE AGREEMENT

This Lease Agreement (this “Lease”) is made and entered into as of this     day
of September, 2017 (the “Execution Date”), by and between WLC THREE VI, L.L.C.,
a Delaware limited liability company (“Landlord”) and ALDEYRA THERAPEUTICS,
INC., a Delaware corporation (“Tenant”).

WITNESSETH:

 

1. DEFINITIONS.

The following are definitions of some of the defined terms used in this Lease.
The definitions of other defined terms are found throughout this Lease.

“Additional Rent” shall mean (A) Tenant’s Pro Rata Share (as hereinafter
defined) of the amount by which Operating Expenses (as hereinafter defined) for
the applicable calendar year exceed Operating Expenses for the Base Year,
(B) Tenant’s Pro Rata Share of the amount by which Taxes (as hereinafter
defined) for the applicable Tax Fiscal Year exceed Taxes for the Base Year, and
(C) all such other sums of money (exclusive of Base Rent) that are required to
be paid by Tenant to Landlord hereunder.

“Base Rent” shall mean the amounts set forth in the schedule below, which shall
be paid pursuant to Section 3 of this Lease.

 

Period

   Annual Base
Rent (Based on
12 months)      Monthly
Base Rent      Per RSF  

October 1, 2017 – November 30, 2017

   $ 87,796.00 *     $ 7,316.33 *     $ 23.50 * 

December 1, 2017 – January 31, 2019

   $ 162,714.00 ^     $ 13,559.50 ^     $ 23.50 ^ 

February 1, 2019 – January 31, 2020

   $ 169,638.00      $ 14,136.50      $ 24.50  

February 1, 2020 – December 31, 2020

   $ 176,562.00      $ 14,713.50      $ 25.50  

 

* Notwithstanding the foregoing Base Rent schedule or any contrary provision of
this Lease, but subject to the terms of Section 3.5, Tenant shall not be
obligated to pay any Base Rent otherwise attributable to the Phase I Premises
during the period commencing as of the Phase I Commencement Date and ending on
the date immediately preceding the Phase I Rent Commencement Date.

^ Notwithstanding the foregoing Base Rent schedule or any contrary provision of
this Lease, but subject to the terms of Section 3.5, Tenant shall not be
obligated to pay any Base Rent otherwise attributable to the Phase II Premises
during the period commencing as of the Phase II Commencement Date and ending on
the date immediately preceding the Phase II Rent Commencement Date.

“Base Year” shall mean calendar year 2018 with respect to Operating Expenses and
Tax Fiscal Year 2018 (i.e., July 1, 2017 through June 30, 2018) with respect to
Taxes.

 

1



--------------------------------------------------------------------------------

“Broker(s)” shall mean CB Richard Ellis-N.E. Partners, Limited Partnership
(representing Landlord exclusively) and Cushman & Wakefield (representing Tenant
exclusively).

“Building” shall mean the building known and numbered as 131 Hartwell Avenue,
Lexington, Massachusetts.

“Building Standard” shall mean work performed in the manner and with the
materials reasonably selected by Landlord as the standard for the Building and
consistent with comparable buildings subject to availability and Landlord’s
right to select comparable alternative types, models, brands, grades, designs,
manufacturers and suppliers from time to time as the Building Standard.

“Business Days” shall mean those days of the week which are not a Saturday,
Sunday, or federal, state or local holiday in which the banks in Lexington,
Massachusetts are not open for business.

“Phase I Commencement Date” shall mean October 1, 2017.

“Phase II Commencement Date” shall mean December 1, 2017.

“Common Areas” shall mean those areas of the Property and the Building
designated by Landlord, from time to time, for the common use or benefit of
tenants generally and/or the public including, without limitation, parking
areas, walkways, hallways and lobbies necessary for ingress to and egress from
the Premises (as hereinafter defined).

“Default Rate” shall mean the lower of (A) fifteen percent (15%) per annum and
(B) the highest rate of interest from time to time permitted under applicable
federal and state law.

“Lease Term” shall mean a period (i) commencing on the Phase I Commencement Date
with respect to the Phase I Premises and on the Phase II Commencement Date with
respect to the Phase II Premises and, (ii) unless sooner terminated as provided
herein, ending with respect to the entire Premises (i.e., the Phase I Premises
and the Phase II Premises, collectively) on December 31, 2020, subject to
extension pursuant to Article 40 hereof.

“Legal Requirements” shall mean all applicable laws, statutes, codes,
ordinances, orders, rules, regulations, certificates of occupancy, conditional
use or other permits, variances, covenants and restrictions of record, the
requirements of Landlord’s insurance carrier or any fire insurance underwriters,
rating bureaus or government agencies, and the requirements of all federal,
state, county, municipal and other government authorities, including the
requirements of the Americans with Disabilities Act (“ADA”), now in effect or
which may hereafter come into effect during the Lease Term.

“Operating Expenses” are defined in Exhibit C (Provisions Regarding Additional
Rent) attached hereto.

“Operating Hours” shall mean 8:00 a.m. to 6:00 p.m. Monday through Friday,
except during holidays.

 

2



--------------------------------------------------------------------------------

“Permitted Use” shall mean general office use and uses customarily incidental
thereto and no other use or purpose.

“Premises” shall mean a portion of the third (3rd) floor of the Building
measuring an agreed upon 6,924 rentable square feet, and shown on Exhibit A
(Plan of Premises) to this Lease (the “Premises Floor Plan”), comprised of (i)
3,736 rentable square feet on the third (3rd) floor of the Building, as shown as
“Utility Marketing” on the Premises Floor Plan (the “Phase I Premises”), and
(ii) 3,188 rentable square feet on the third (3rd) floor of the Building, as
shown as “Patch Media” on the Premises Floor Plan (the “Phase II Premises”). If
the Premises include one or more floors in their entirety, all corridors and
restroom facilities located on such full floor(s) shall be considered part of
the Premises.

“Property” shall mean the property known as “Lexington Crossing” and comprised
of the buildings known and numbered as (A) 83 Hartwell Avenue, Lexington,
Massachusetts, (B) 81 Hartwell Avenue, Lexington, Massachusetts, (C) 131
Hartwell Avenue, Lexington, Massachusetts, (D) 70 Westview Street, Lexington,
Massachusetts, and (E) 20 Maguire Road, Lexington, Massachusetts, together with
the parcel(s) of land on which they are located, and any other improvements
serving the same.

“Phase I Rent Commencement Date” shall mean November 1, 2017.

“Phase II Rent Commencement Date” shall mean January 1, 2018.

“Rentable Area of the Premises” shall mean 6,924 rentable square feet, as
reasonably adjusted from time to time due to a change in the physical size of
the Premises.

“Rentable Area of the Phase I Premises” shall mean 3,736 rentable square feet,
as reasonably adjusted from time to time due to a change in the physical size of
the Premises.

“Rentable Area of the Phase II Premises” shall mean 3,188 rentable square feet,
as reasonably adjusted from time to time due to a change in the physical size of
the Premises.

“Rentable Area of the Building” shall mean 78,717 rentable square feet, as
reasonably adjusted from time to time due to a change in the physical size of
the Building.

“Tax Fiscal Year” shall mean the twelve (12) month fiscal year for the Town of
Lexington, Massachusetts, which currently commences on July 1 of each calendar
year and ends on June 30 of each subsequent calendar year.

“Taxes” are defined in Exhibit C (Provisions Regarding Additional Rent) attached
hereto.

“Tenant’s Pro Rata Share” shall mean 8.80%, which is a fraction, the numerator
of which shall mean the Rentable Area of the Premises and the denominator of
which shall mean the Rentable Area of the Building, as reasonably adjusted from
time to time due to a change in the physical size of the Premises or the
Building.

 

3



--------------------------------------------------------------------------------

2. LEASE GRANT/POSSESSION. Except as modified by Landlord’s Work, Landlord
leases to Tenant and Tenant leases from Landlord the Premises on an “as is,”
“where-is,” and “with all faults” basis, together with the right, in common with
others, to use the Common Areas. By taking possession of the Premises, Tenant is
deemed to have accepted the Premises and agreed that the Premises are in good
order and satisfactory condition, with no representations or warranties of any
kind or nature, expressed or implied, except as expressly set forth herein, by
Landlord as to the condition of the Premises, the Building, the Property, or the
suitability thereof for Tenant’s use. Subject to the terms, covenants and
conditions of this Lease, Tenant shall have access to the Premises and the
Common Areas 24 hours per day, 7 days per week, during the Lease Term, except in
the case of emergencies beyond Landlord’s control.

3. RENT.

3.1 Tenant covenants to pay to Landlord during the Lease Term, without any
setoff or deduction except as otherwise specifically provided in this Lease, the
full amount of all Base Rent and Additional Rent due hereunder and the full
amount of all such other sums of money as shall become due under this Lease, all
of which hereinafter may be collectively called “Rent.” Notwithstanding the
foregoing, the first monthly installment of Base Rent shall be paid to Landlord
upon execution and delivery of this Lease by Tenant. In addition, Tenant shall
pay, as Additional Rent, all rent, sales and use taxes or other similar taxes,
if any, levied or imposed by any city, county, state or other governmental body
having authority upon the Base Rent or Additional Rent hereunder, such payments
to be in addition to all other payments required to be paid by Tenant to
Landlord under this Lease. Such payments shall be paid concurrently with
payments of Taxes. Base Rent and Additional Rent for each calendar year or
portion thereof during the Lease Term, shall be due and payable in advance in
monthly installments on the first day of each calendar month during the Lease
Term, without demand. If the Lease Term commences on a day other than the first
day of a month or terminates on a day other than the last day of a month, then
the installments of Base Rent and Additional Rent for such month or months shall
be prorated, based on the number of days in such month. All amounts received by
Landlord from Tenant hereunder shall be applied first to the earliest accrued
and unpaid Rent then outstanding. Tenant’s covenant to pay Rent shall be
independent of every other covenant set forth in this Lease.

3.2 To the extent allowed by law, if Tenant fails to pay any Base Rent,
Additional Rent, or other item of Rent when due and payable hereunder, such item
(A) shall bear interest at the Default Rate from the date due until the date
paid and (B) shall bear a “Late Charge” equal to five percent (5%) of the unpaid
amount, both (A) and (B) of which shall be due and payable to Landlord
immediately upon demand. Notwithstanding the foregoing, Landlord agrees to waive
the foregoing interest assessment and Late Charge once per calendar year so long
as Tenant cures such nonpayment within five (5) days following the date when
such payment was due.

3.3 Additional Rent payable hereunder shall be adjusted from time to time in
accordance with the provisions of Exhibit C (Provisions Regarding Additional
Rent) attached hereto.

 

4



--------------------------------------------------------------------------------

3.4 Tenant’s obligation so to pay Rent under this Lease shall be absolute,
unconditional, and independent and shall not be discharged or otherwise affected
by any law or regulation now or hereafter applicable to the Premises, or any
other restriction on Tenant’s use, or, except as otherwise specifically provided
in this Lease, any casualty or taking, or any failure by Landlord to perform or
other occurrence; and Tenant waives all rights now or hereafter existing to quit
or surrender this Lease or the Premises or any part thereof, other than on
account of a constructive eviction.

3.5 Provided that Tenant is not then in an Event of Default (as hereinafter
defined) under this Lease, then, during the first month of the Lease Term (the
“Rent Abatement Period”), Tenant shall not be obligated to pay any Base Rent
otherwise attributable to the Premises during such Rent Abatement Period (the
“Rent Abatement”). Landlord and Tenant acknowledge and agree that the amount of
the Rent Abatement equals $13,559.50. Tenant acknowledges and agrees that the
foregoing Rent Abatement has been granted to Tenant as additional consideration
for entering into this Lease, and for agreeing to pay the rental and performing
the terms and conditions otherwise required under this Lease. If, prior to the
expiration of the Rent Abatement Period, Tenant shall be in an Event of Default
under this Lease, beyond any applicable notice and cure period, or if this Lease
is terminated for any reason other than Landlord’s breach of this Lease, fire or
other casualty (pursuant to Section 18), or eminent domain (pursuant to
Section 19), then the dollar amount of the unapplied portion of the Rent
Abatement as of the date of such default or termination, as the case may be,
shall be converted to a credit to be applied to the Base Rent applicable at the
end of the Lease Term and Tenant shall immediately be obligated to begin paying
Base Rent for the Premises in full. Notwithstanding anything to the contrary
contained herein, at any time prior to or during the Rent Abatement Period,
Landlord shall have the option to purchase, by check or wire transfer of
available funds, all or any part of the remaining Rent Abatement by providing
Tenant with written notice thereof (“Landlord’s Rent Abatement Purchase
Notice”). Landlord’s Rent Abatement Purchase Notice shall set forth the total
portion of the remaining Rent Abatement that Landlord elects to purchase (the
“Purchase Amount”). The Purchase Amount shall be paid by Landlord to Tenant
simultaneously with the giving of Landlord’s Rent Abatement Purchase Notice.
Upon Landlord’s tender of the Purchase Amount, the Rent Abatement shall be
reduced by the number of months of Rent Abatement so purchased by Landlord. Upon
request by Landlord, Landlord and Tenant shall enter into an amendment to this
Lease to reflect the Purchase Amount paid by Landlord and the corresponding
reduction of the Rent Abatement.

4. SECURITY DEPOSIT. Simultaneously with the execution and delivery of this
Lease, Tenant shall deliver to Landlord the sum of $40,678.50 (the “Security
Deposit”). During the Lease Term, including any extensions thereof, and for
sixty (60) days after the expiration of the Lease Term, or for so long
thereafter as Tenant is in possession of the Premises (or any portion thereof)
or has unsatisfied obligations hereunder to Landlord, the Security Deposit shall
be held by Landlord without liability for interest and as security for the full
and timely performance by Tenant of Tenant’s covenants and obligations under
this Lease, it being expressly understood that the Security Deposit shall not be
considered an advance payment of Rent or a measure of Tenant’s liability for
damages in case of any failure by Tenant to perform any of Tenant’s covenants or
obligations hereunder. Landlord shall not be required to keep the Security
Deposit separate from its other accounts, and shall have no fiduciary
responsibilities or trust obligations whatsoever with regard to the Security
Deposit. Tenant shall have no right to require Landlord to so draw and apply the
Security Deposit, nor shall Tenant be entitled to credit the same against Rent
or other sums payable hereunder. Landlord may, from time to time, without
prejudice to any other remedy, use

 

5



--------------------------------------------------------------------------------

the Security Deposit to the extent necessary to cure or attempt to cure, in
whole or in part, any Event of Default by Tenant, without waiving any rights or
remedies as a result of such failure. Following any such application of the
Security Deposit, Tenant shall pay to Landlord within seven (7) days after
demand the amount so applied in order to restore the Security Deposit to its
original amount, and failure to so restore within such time period shall be an
Event of Default (as hereinafter defined) hereunder giving rise to all of
Landlord’s rights and remedies applicable to an Event of Default in the payment
of Rent. If Tenant does not have any unsatisfied obligations hereunder at the
termination of this Lease (or thereafter if Tenant is in possession of the
Premises (or any portion thereof)), the balance of the Security Deposit
remaining after any such application shall be returned by Landlord to Tenant
within sixty (60) days thereafter. If Landlord transfers its interest in the
Premises during the Lease Term, Landlord shall assign the Security Deposit to
the transferee and thereafter shall have no further liability for the return of
such Security Deposit. Notwithstanding anything to the contrary contained
herein, provided and on condition that Tenant is not then in default under the
terms of this Lease, Landlord shall, within thirty (30) days after the written
request of Tenant delivered after January 1, 2019, return a $13,559.50 portion
of the Security Deposit so that the remainder of such Security Deposit shall be
$27,119.00.

5. USE. The Premises shall be used for the Permitted Use and for no other use or
purpose. Tenant agrees not to use or permit the use of the Premises for any
purpose which is illegal or dangerous, which creates a nuisance, or which
increases the cost of insurance coverage with respect to the Building (Landlord
acknowledging that the Permitted Use does not violate the foregoing). Tenant
will conduct its business and control its agents, employees, contractors,
servants, licensees and invitees (“Tenant’s Agents”) in such a manner as not to
interfere with or disturb other tenants or Landlord in the management of the
Property. Tenant will maintain the Premises in a clean condition (subject to
Landlord’s obligation to provide cleaning and janitorial services hereunder),
and comply with all Legal Requirements with reference to Tenant’s particular
manner of use and occupancy of the Premises (as opposed to office use
generally).

6. ENVIRONMENTAL HAZARDS.

6.1 Tenant and Tenant’s Agents shall not use, maintain, generate, allow or bring
on the Premises or the Property or transport or dispose of, on or from the
Premises or the Property (whether into the ground, into any sewer or septic
system, into the air, by removal off site or otherwise) any Hazardous Matter (as
hereinafter defined), except for storage, handling and use of reasonable
quantities and types of cleaning fluids and office supplies in the Premises in
the ordinary course of Tenant’s business in the Premises for the Permitted Use
in accordance with Environmental Requirements.

6.2 Tenant shall promptly deliver to Landlord copies of any notices, orders or
other communications received from any governmental agency or official affecting
the Premises and concerning alleged violations of the Environmental Requirements
(as hereinafter defined).

6.3 To the maximum extent enforceable by law, Tenant covenants and agrees to
exonerate, indemnify, defend (with counsel reasonably acceptable to Landlord),
protect and save Landlord, together with (A) Landlord’s members and managers,
and their respective members and managers, partners, shareholders, officers,
directors, agents and employees (“Landlord’s Agents”) and (B) Landlord’s
property manager and mortgagee (if any) (“Landlord’s Insured

 

6



--------------------------------------------------------------------------------

Parties”), from and against any and all Environmental Damages (as hereinafter
defined) which may be asserted by any person or entity, or government agency, or
which the indemnified parties may sustain or be put to on account of: (1) the
presence or release of any Hazardous Matter in, upon or from the Property
(including the Premises) caused by the act or omission of Tenant or Tenant’s
Agents; (2) the act or omission of Tenant or Tenant’s Agents in violation of
Environmental Requirements; and (3) the breach of any of Tenant’s obligations
under Section 6.

6.4 The provisions of this Section shall be in addition to any other obligations
and liabilities Tenant may have to Landlord under this Lease or otherwise at law
or in equity, and in the case of conflict between Section 6 and any other
provision of this Lease, the provision imposing the most stringent requirement
on Tenant shall control. The obligations of Tenant under Section 6 shall survive
the expiration or earlier termination of this Lease and the transfer of title to
the Premises.

6.5 The following terms as used herein shall have the meanings set forth below:

(A) “Hazardous Matter” shall mean any substance: (1) which is or becomes defined
as Hazardous Substance, Hazardous Waste, Hazardous Material, Oil or similar
substance or material under any Legal Requirements, including, without
limitation, The Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. Section 9601 et seq., and the regulations promulgated thereunder,
as the same may be amended from time to time; or (2) which is toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise hazardous to health or the environment and which is or becomes
regulated and the presence of which requires investigation or remediation
pursuant to all applicable law

(B) “Environmental Requirements” shall mean all applicable law, the provisions
of any and all approvals, and the terms, covenants and conditions of this Lease
insofar as the same relate to the release, maintenance, use, keeping in place,
transportation, disposal or generation of Hazardous Matter, including, without
limitation, those pertaining to reporting, licensing, permitting, health and
safety of persons, investigation, containment, remediation, and disposal.

(C) “Environmental Damages” shall mean all liabilities, injuries, losses,
claims, damages (whether punitive, special, consequential or otherwise),
settlements, attorneys’ and consultants’ fees, fines and penalties, interest and
expenses, and costs of environmental site investigations, reports and cleanup,
including, without limitation, costs incurred in connection with any
investigation or assessment of site conditions or of health of persons using the
Building or the Property; risk assessment and monitoring; any cleanup, remedial,
removal or restoration work required by any governmental agency or recommended
by Landlord’s environmental consultant; any decrease in value of the Property;
any damage caused by loss or restriction of rentable or usable space in the
Property; or any damage caused by adverse impact on marketing or financing of
the Property.

7. RULES AND REGULATIONS. Tenant agrees to comply with, and cause Tenant’s
Agents to comply with, the rules and regulations (the “Rules and Regulations”)
of the Property attached hereto as Exhibit B (Rules and Regulations) and
Landlord’s commercially reasonable changes thereto. In the event of a conflict
between the terms, covenants and conditions of this

 

7



--------------------------------------------------------------------------------

Lease and the Rules and Regulations, the terms, covenants and conditions of this
Lease shall control. Notwithstanding anything to the contrary in this Lease
contained, Landlord agrees that it will not enforce said Rules and Regulations
against Tenant in a discriminatory or arbitrary manner (recognizing that
differing circumstances may justify different treatment).

8. INITIAL IMPROVEMENTS TO THE PREMISES.

8.1 Landlord’s Work.

A. Preparation of Plans. Landlord is currently having plans (the “Plans”) for
the interior finish and other tenant improvements to the Premises prepared in
accordance with Building Standard tenant finish and otherwise with the schematic
plans and specifications attached hereto and made a part hereof as Exhibit D.
The Plans shall be submitted to Tenant for its approval with respect to any
changes from the elements shown and previously approved in Exhibit D, which
shall not be unreasonably withheld or delayed. Failure by Tenant to disapprove
any such submission or resubmission of the Plans within five (5) days after
submission or any resubmission shall constitute approval thereof. Any
disapproval shall be accompanied by a specific statement of the reasons
therefor. For purposes hereof, the Plans approved (or deemed approved) by Tenant
shall referred to as the “Approved Plans”. As used herein, “Landlord’s Work”
shall mean the work to be performed by Landlord pursuant to the Approved Plans.

B. Extra Work. Notwithstanding anything to the contrary herein, if Tenant wants
Landlord to perform or supply any additional work or non-Building Standard work,
installations, materials or finishes over and above, or in lieu of, the
improvements shown on the plans and specifications attached as Exhibit D (the
“Extra Work”), Landlord may refuse the Extra Work. Any agreement to do the Extra
Work must be in writing describing the Extra Work, all hard and soft costs and
expenses to be paid by Tenant for the Extra Work, including, without limitation,
Landlord’s construction management fee, and any payment terms therefor. Any and
all costs incurred for the preparation, filing or approval of plans and
specifications relating to the Extra Work shall be paid for by Tenant without
regard to whether or not Landlord agrees to do the Extra Work. If Tenant fails
to make any agreed payment for the Extra Work within five (5) days after
Landlord invoices Tenant for the same, Landlord shall have the same remedies
against Tenant for such non-payment as for non-payment of any other item of
Rent.

C. Consequences of Extra Work. Notwithstanding anything contained herein or
elsewhere in this Lease to the contrary, if there is any increase in Landlord’s
cost for Landlord’s Work or if Landlord is delayed in Substantial Completion of
Landlord’s Work as a result of: (1) Landlord’s performance of the Extra Work; or
(2) the performance of any work by Tenant or Tenant’s Agents, then, in such
event, (a) Tenant shall be responsible for the increase in Landlord’s hard and
soft costs for Landlord’s Work, and (b) such delay shall constitute a Tenant
Delay as provided below in Section 8.1(F).

D. Performance of Landlord’s Work. The parties acknowledge that the Phase II
Premises is currently leased to Planck pursuant to the Planck Lease (as those
terms are defined in Section 42 below). The term of the Planck Lease is
scheduled to expire on November 30, 2017. The parties further acknowledge that
the Planck Lease contains a provision that gives Landlord

 

8



--------------------------------------------------------------------------------

the right (“Landlord’s Early Construction Right”) to perform additions,
alterations and improvements to the Phase II Premises before the expiration of
the Planck Lease if Planck has vacated the Phase II Premises during the last six
(6) months of the term of the Planck Lease. Landlord hereby agrees to (i) invoke
Landlord’s Early Construction Right and (ii) commence Landlord’s Work promptly
after the Phase I Commencement Date provided that Planck (a) in fact fails to
re-occupy the Phase II Premises (Landlord acknowledging that Tenant currently
sublets the Phase II Premises from Planck as further described in Section 42
hereof) and (b) does not otherwise delay the performance of Landlord’s Work
(“Existing Tenant Delays”). Landlord’s Work shall be performed at Landlord’s
sole cost and expense using Building Standard materials and finishes (except to
the extent otherwise set forth on the Approved Plans), in a good workmanlike
manner and in accordance with the Approved Plans and all applicable Legal
Requirements and Environmental Requirements. Landlord shall furnish Tenant with
a construction schedule letter setting forth the projected completion dates for
Landlord’s Work and showing the deadlines for any actions required to be taken
by Tenant during such construction, and Landlord may from time to time during
construction of Landlord’s Work modify such schedule upon written notice to
Tenant. Subject to delays due to events of Force Majeure (as hereinafter
defined) or Tenant Delay (as hereinafter defined), Landlord shall use
commercially reasonable efforts to complete Landlord’s Work as quickly and
efficiently as possible, but Tenant shall have no claim against Landlord for
failure to complete Landlord’s Work. Landlord shall make available to Tenant the
benefit of all contractor’s and manufacturer’s warranties in connection with
Landlord’s Work. The parties hereby acknowledge that Landlord’s Work will be
performed while Tenant is occupying the Premises, and the parties therefore
agree to coordinate with one another with respect to the performance of
Landlord’s Work in order to prevent any delay in the completion of Landlord’s
Work and minimize any material interference with Tenant’s operations in the
Phase I Premises; provided, however, that (i) except as set forth in
Section 8.1.H hereof, Tenant shall not be entitled to any diminution in rental
value, and shall have no claim against Landlord, on account of the performance
of Landlord’s Work, and (ii) Landlord’s obligation to perform Landlord’s Work
shall not require Landlord to incur overtime costs or expenses. If Tenant shall
notify Landlord in writing within eleven (11) months after Landlord’s Work is
Substantially Complete of any failure of Landlord to complete, or any latent
defect in, Landlord’s Work in accordance with the Approved Plans, Landlord shall
repair such defects or deficiencies in Landlord’s Work at Landlord’s cost and
expense.

E. Substantial Completion of Landlord’s Work. Landlord’s Work shall be deemed
“Substantially Complete” when Landlord’s licensed architect or engineer
certifies to Landlord and Tenant that Landlord’s Work has been completed in
accordance with the Approved Plans, Punchlist Items (as hereinafter defined)
excepted and subject to Tenant’s inspection as hereinafter set forth.

F. Tenant Delay. Tenant shall, within ten (10) days after Landlord’s demand
therefor, reimburse Landlord the amount, if any, by which the cost of Landlord’s
Work is increased as the result of any Tenant Delay. A “Tenant Delay” shall be
defined as delay in the performance of Landlord’s Work resulting from the
following:

(1) any delay by Tenant in approving the Plans;

 

9



--------------------------------------------------------------------------------

(2) any request by Tenant that Landlord delay the commencement or completion of
Landlord’s Work for any reason;

(3) any change by Tenant in any of the Approved Plans;

(4) any other act or omission of Tenant or its officers, agents, employees or
contractors (provided that if such act or omission is not specified herein, then
the same shall not constitute a Tenant Delay unless the same continues for more
than two (2) Business Days after Landlord sends notice thereof to Tenant);

(5) any delay caused by Tenant’s request for Extra Work; or

(6) any reasonably necessary displacement of any of Landlord’s Work from its
place in Landlord’s construction schedule resulting from any of the causes for
delay referred to in this Section 8.1(F) and the fitting of such Landlord’s Work
back into such schedule.

G. Punchlist Items. Promptly following Substantial Completion of Landlord’s
Work, Landlord, Tenant and their respective construction representatives shall
inspect the Premises to confirm Substantial Completion of Landlord’s Work and
prepare a list of minor outstanding items thereof which need to be completed and
which will not materially interfere with the normal conduct of Tenant’s business
in the Premises (“Punchlist Items”). Landlord shall use commercially reasonable
efforts to complete all Punchlist Items within sixty (60) days of the date of
the Punchlist. If Landlord fails to complete any Punchlist Items as a result of
events of Force Majeure or Tenant Delay, Landlord shall have such additional
time as is reasonably necessary to complete the delayed Punchlist Items.

H. Remedies for Late Completion. Landlord shall use reasonable efforts to
Substantially Complete Landlord’s Work on or before the date that is twelve
(12) weeks after the Execution Date of this Lease (the “Estimated Substantial
Completion Date”). If Landlord has not Substantially Completed Landlord’s Work
on or before the First Outside Date (defined below), Tenant shall be entitled to
a credit against Tenant’s obligation to pay Base Rent following the Phase II
Rent Commencement Date equal to one (1) day for each day between the First
Outside Date and the earlier to occur of the Second Outside Date (defined below)
or the Substantial Completion of Landlord’s Work. The “First Outside Date” shall
mean the date thirty (30) days after the Estimated Substantial Completion Date,
provided, however, that the First Outside Date shall be extended by the length
of any delays in Landlord’s Work arising from Force Majeure, Tenant Delays
and/or Existing Tenant Delays. Furthermore, if Landlord has not Substantially
Completed Landlord’s Work on or before the Second Outside Date (defined below),
Tenant shall be entitled to a credit against Tenant’s obligation to pay Base
Rent following the Phase II Rent Commencement Date equal to two (2) days for
each day between the Second Outside Date and the Substantial Completion of
Landlord’s Work. The “Second Outside Date” shall mean the date sixty (60) days
after the Estimated Substantial Completion Date; provided, however, that the
Second Outside Date shall be extended by the length of any delays in Landlord’s
Work arising from Force Majeure, Tenant Delays and/or Existing Tenant Delays.
The provisions set forth in this Section 8.1(H) shall be Tenant’s sole remedy
for any delay in the Substantial Completion of Landlord’s Work.

 

10



--------------------------------------------------------------------------------

8.2 Quality and Performance of Work. All work performed by Tenant under this
Lease, whether constituting part of (i) any installation of Tenant’s furniture,
fixtures and equipment (“Tenant’s Work”), (ii) Cable Work (as hereinafter
defined) or (iii) Alterations (as hereinafter defined), shall be done in a good
and workmanlike manner, by contractors reasonably approved by Landlord, and in
compliance with all Legal Requirements, Rules and Regulations, and other
provisions (including, without limitation, insurance provisions) of this Lease.
All work shall be reasonably coordinated with any work being performed by or for
Landlord, and in such a manner as to maintain harmonious labor relations.

9. CABLE WORK.

9.1 Tenant may install, maintain, replace, remove (collectively, the “Cable
Work”) or use any electronic, phone and data wires, cables, fibers, connections
and related telecommunications equipment and/or other facilities for
telecommunications (collectively, “Cable(s)”) within or serving the Premises,
provided: (A) any such installation, maintenance, replacement, removal or use
shall comply with Section 8.2 (Quality and Performance of Work) and shall not
interfere with the use of any then-existing Cables within or serving the
Building, (B) an acceptable number of spare Cables and space for additional
Cables shall be maintained for existing and future occupants of the Building, as
determined in Landlord’s reasonable opinion, (C) if Tenant at any time uses any
equipment that may create an electromagnetic field exceeding the normal
insulation ratings of ordinary twisted pair riser Cable or cause radiation
higher than normal background radiation, the Cables therefor (including riser
Cables) shall be appropriately insulated to prevent such excessive
electromagnetic field or radiation, (D) Tenant’s rights shall be subject to the
rights of any regulated telephone company, and (E) Tenant shall pay all costs in
connection therewith. Landlord shall at all times maintain exclusive control
over all risers (including their use) in the Building provided that Landlord
shall at all times during the Lease Term make available a reasonable amount of
space in risers for telecommunications connectivity between the Premises and the
telecommunications point of entry in the Building. Landlord reserves the right
to require that Tenant remove any Cables located in or serving the Premises that
are installed by or on behalf of Tenant in violation of these provisions, or
which are at any time in violation of any applicable Legal Requirements or
represent a dangerous or potentially dangerous condition, within three
(3) Business Days after receipt of written notice by Landlord to Tenant or such
longer period of time as is reasonably necessary.

9.2 Landlord may (but shall not have the obligation to) (A) install new Cable at
the Building, (B) create additional space for Cable at the Building, and
(C) reasonably direct, monitor and/or supervise the installation, maintenance,
replacement and removal of the allocation and periodic reallocation of available
space (if any) for, and the allocation of excess capacity (if any) on, any Cable
now or hereafter installed at the Building by Landlord, Tenant or any other
party (but Landlord shall have no right to monitor or control the information
transmitted through the Cables). Such rights shall not be in limitation of other
rights that may be available to Landlord by law, in equity or otherwise. If
Landlord exercises any such rights, Landlord may charge Tenant for such
reasonable and actual out-of-pocket costs attributable to Tenant for Cable Work
requested or approved in writing by Tenant, or may include those costs and all
other such costs in Operating Expenses (including without limitation, costs for
acquiring and installing Cable and risers to accommodate new Cable and spare
Cable, any associated computerized system and software for maintaining records
of Cable connections, and the reasonable fees of any consulting engineers and
other experts, subject to the provisions of Exhibit C attached hereto).

 

11



--------------------------------------------------------------------------------

9.3 Notwithstanding anything to the contrary contained in this Lease, Landlord
reserves the right to require that Tenant remove any or all Cables installed by
or for Tenant within or serving the Premises upon the expiration or earlier
termination of this Lease. Any Cables not required by Landlord to be removed
pursuant to this Section 9.3 at the expiration or earlier termination of this
Lease shall, at Landlord’s option, become the property of Landlord (without
payment by Landlord). If Tenant fails to remove such Cables as required by
Landlord, or violates any other provision of this Section 9.3, Landlord may,
after twenty (20) days’ notice to Tenant, remove such Cables or remedy such
other violation, at Tenant’s expense (without limiting Landlord’s other remedies
available under this Lease, at law or in equity), which amount shall be paid by
Tenant within fifteen (15) days after Tenant’s receipt of demand by Landlord.
Tenant shall not, without Landlord’s prior written consent in each instance
(which may be withheld in Landlord’s sole and absolute discretion), grant to any
third party a security interest or lien in or on the Cable, and any such
security interest or lien granted without Landlord’s prior written consent shall
be null and void. Notwithstanding anything to the contrary contained in this
Lease, Landlord shall have no liability for damages arising from, and Landlord
does not warrant that the Tenant’s use of any Cable will be free from, the
following (collectively, “Cable Problems”): (A) any eavesdropping or wiretapping
by unauthorized parties, (B) any failure of any Cable to satisfy Tenant’s
requirements, or (C) any shortages, failures, variations, interruptions,
disconnections, loss or damage caused by the installation, maintenance,
replacement, use or removal of Cables or by any failure of the environmental
conditions or the power supply for the Building to conform to any requirements
for the Cables or any associated equipment, or any other problems associated
with any Cable by any other cause. Under no circumstances shall any Cable
Problems be deemed an actual or constructive eviction of Tenant, render Landlord
liable to Tenant for abatement of Rent or otherwise, or relieve Tenant from
performance of Tenant’s other obligations under this Lease. Landlord in no event
shall be liable for damages by reason of loss of profits, business interruption
or other consequential damage arising from any Cable Problems. Notwithstanding
anything to the contrary contained herein, Tenant shall have no obligation to
remove any Cable existing in or serving the Premises as of the date of this
Lease. The provisions of this Section 9.3 shall survive the expiration or
earlier termination of this Lease.

10. ALTERATIONS, ADDITIONS AND IMPROVEMENTS TO THE PREMISES.

10.1 Generally. Other than Landlord’s Work (which shall be governed by the
provisions of Section 8 above) and Cable Work (which shall be governed by the
provisions of Section 9 above), Tenant shall not make any alterations,
additions, improvements or other changes in or to the Premises (“Alterations”),
other than the installation of typical office decorations and furnishings which
are not affixed to the realty, without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed;
provided, however, that if the proposed Alterations affect the exterior,
architectural design or structural components of the Building, or affect the
Building systems (including, without limitation, the roof, mechanical,
electrical, plumbing, heating, ventilation and air conditioning (“HVAC”),
telecommunication, life safety, and security systems), Landlord may withhold its
consent to such Alterations in Landlord’s sole and absolute discretion. Without
limitation, it

 

12



--------------------------------------------------------------------------------

shall not be unreasonable for Landlord to withhold its consent to any
Alterations which would require Landlord to make improvements to the Building or
the Property (or undertake special maintenance, repair or replacement
obligations with respect to the Building or the Property) not within the scope
of those expressly provided for herein, unless Tenant agrees, at the time of its
request for approval or notice of such Alterations, to pay all costs associated
with Landlord’s improvements or obligations.

10.2 Removal. Landlord shall notify Tenant in writing, at the time Landlord
approves the plans therefor (or at least sixty (60) days before the end of the
Lease Term with respect to any IT infrastructure), whether or not Tenant’s Work
or Alterations will be required to be removed by Tenant at the end of the Lease
Term. Tenant shall be obligated to remove any Tenant’s Work or Alterations that
Landlord has not so designated in writing will be permitted to remain on the
Premises in accordance with Section 35. Tenant acknowledges and agrees that any
work or alterations (including, without limitation, Tenant’s Work and
Alterations) performed by or for the benefit of Tenant shall be the property of
Tenant during the Lease Term. Notwithstanding anything to the contrary contained
herein, Tenant shall have no obligation to remove or restore with respect to
(i) any improvements existing in the Premises as of the date of this Lease or
(ii) Landlord’s Work.

10.3 Tenant’s Property. Tenant shall pay, prior to delinquency, all taxes
assessed against and levied upon Tenant’s Property (as hereinafter defined). If
any of Tenant’s Property shall be assessed with Landlord’s real or personal
property, Tenant shall pay to Landlord the taxes attributable to Tenant within
fifteen (15) days after receipt of a written statement from Landlord setting
forth the taxes applicable to Tenant’s Property. As used herein, “Tenant’s
Property” means all tangible and intangible goods and accounts, inventory,
merchandise, furniture, personal property, business fixtures, movable equipment
(including computer equipment and any data stored thereon) and systems, as well
as the personal property of others held or leased by Tenant or otherwise in the
Premises.

10.4 Additional Covenants.

(A) All Alterations shall be made (1) at Tenant’s sole cost and expense, and
(2) according to plans and specifications approved in writing by Landlord in
accordance with Section 10.1 above (to the extent plans and specifications and
Landlord’s approval are required).

(B) Tenant shall pay to Landlord a fee equal to five percent (5%) of the cost of
any Alterations to compensate Landlord for the overhead and other costs it
incurs in reviewing the plans therefor and in monitoring the construction of the
Alterations.

(C) Tenant shall provide Landlord with “as built” plans for any Alterations for
which plans are used, regardless of whether the Alterations require Landlord’s
consent hereunder.

(D) Tenant shall provide Landlord with copies of any warranties for Alterations
(including materials and equipment), and either assign to Landlord, or enforce
on Landlord’s behalf, all such warranties to the extent repairs and/or
maintenance on warranted

items would be covered by such warranties and are otherwise Landlord’s
responsibility under this Lease.

 

13



--------------------------------------------------------------------------------

(E) Tenant acknowledges and agrees that Landlord shall have the right, at
reasonable times upon reasonable notice, to examine and inspect any Alterations;
provided, however, that no such examination or inspection shall constitute an
approval or warranty or give rise to any liability of Landlord with respect
thereto.

(F) All Alterations shall be coordinated with any work being performed by or for
Landlord, and in such a manner as to maintain harmonious labor relations.

(G) Tenant shall keep all construction areas clean and free of trash and debris.

10.5 Mechanic’s Liens. Tenant agrees immediately to discharge (either by payment
or by filing of the necessary bond or otherwise) any mechanic’s, materialman’s
or other lien or encumbrance against the Property which arises out of any
payment due for, or purported to be due for, any labor, services, materials,
supplies or equipment alleged to have been furnished to or for Tenant. If Tenant
shall fail to discharge such lien or encumbrance within ten (10) days after
written notice from Landlord then, in addition to any other right or remedy of
Landlord, Landlord may, but shall not be obligated to, discharge the same
(either by payment or by filing of the necessary bond or otherwise), and any
payment, costs and expenses incurred by Landlord in connection therewith,
including reasonable attorneys’ fees, shall be repaid by Tenant to Landlord on
demand, together with interest thereon at the rate set forth in Section 1.9 from
the date of payment.

10.6 Security System. Tenant may, at its sole cost and expense and subject to
the Alterations provisions of this Article 10, install a (or modify the
existing) security system controlling access to the Premises (“Security
System”). The Security System shall be provided by a company reasonably
acceptable to Landlord. Tenant shall furnish Landlord with a copy of all key
codes or access cards to allow Landlord access to the Premises as set forth in
this Lease. Additionally, Tenant shall ensure that the Security System shall
comply with all applicable laws, rules and regulations, including all fire
safety laws, and in no event shall Landlord be liable for, and Tenant shall
defend, indemnify, and hold harmless Landlord and its representatives and agents
from and against, any claims, demands, liabilities, causes of action, suits,
judgments, damages and expenses arising from the Security System or the
malfunctioning thereof in accordance with Tenant’s indemnity obligations set
forth herein.

11. SIGNAGE.

11.1 Restrictions on Signage. No signs, banners, awnings or other projections of
any kind whatsoever shall be attached to the outside walls of the Building (or
made visible from the outside of the Building) without Landlord’s prior written
consent, and no curtains, drapes, blinds, shades or screens shall be attached to
or hung in, or used in connection with, any window or door of the Premises other
than Landlord’s Building Standard window coverings.

 

14



--------------------------------------------------------------------------------

11.2 Building Standard Signage. Landlord shall provide and maintain (A) in the
main lobby of the Building, an alphabetical directory board or other directory
device listing all tenants in the Building, including Tenant, and (B) in the
elevator lobby of the floor on which the Premises are located, an alphabetical
directory board or other directory device listing all tenants on the floor,
including Tenant. Landlord shall install Building standard signage containing
the name of Tenant at the entrance to the Premises at Landlord’s expense
(provided that any modifications thereto during the Term shall be subject to
Landlord’s prior written consent and at Tenant’s expenses), or in lieu thereof,
Tenant, at Tenant’s election, shall have the right, at Tenant’s expense, to
install signage at the entrance to the Premises, subject to Landlord’s prior
written consent, which shall not be unreasonably withheld, delayed or
conditioned. Landlord shall install Building standard signage containing the
name of Tenant on the Building’s existing tenant identification monument sign at
Tenant’s expense (“Tenant’s Monument Signage”). In the event that the
originally-named Tenant shall no longer occupy the entirety of the Premises,
then Landlord shall have the right to remove Tenant’s Monument Signage at
Tenant’s expense.

12. LANDLORD’S OBLIGATIONS.

12.1 Landlord shall provide Tenant with the following services: (A) electricity
to the Premises for general office use in accordance with, and subject to the
terms, covenants and conditions of, Section 14 of this Lease; (B) HVAC during
Operating Hours to provide a temperature required, in Landlord’s reasonable
judgment, for the comfortable occupancy of the Premises in accordance with the
Permitted Use; provided, however, that Tenant shall be responsible for the cost
of electricity necessary to operate the air conditioning serving the Premises
during any period when electricity is separately metered pursuant to Section 14
of this Lease; (C) water for drinking and restroom facilities; provided,
however, that Tenant shall be responsible for the cost of water serving any
private kitchens or private restrooms (but not the existing
kitchenettes/pantries) to the extent separately metered; (D) janitorial service
in the Premises and the Common Areas on Business Days in accordance with the
cleaning specifications designated by Landlord from time to time; (E) passenger
elevator service, 24 hours a day, 7 days a week; (F) freight elevator service
(if applicable) on Business Days, upon request of Tenant and subject to
scheduling and reasonable charges by Landlord for service outside of Operating
Hours; (G) a card access security system for access to the Building after
Operating Hours; and (H) snow removal and snow plowing for Common Areas and
Parking Areas. In the event Tenant requests HVAC service to the Premises outside
of Operating Hours, Landlord shall provide such HVAC service and Tenant agrees
to pay Landlord for such HVAC service at the then current Building rate, which
is currently $75.00 per hour per zone. Such hourly rate shall be subject to
reasonable adjustments from time to time to reflect increases in Landlord’s
costs for providing such additional service. Landlord shall be obligated to
maintain the following through the Lease Term: (1) all structural and exterior
components of the Building (including, without limitation, foundations, floors,
structural supports, roofs and roof structures, windows), (2) all Building
systems (including, without limitation, mechanical, electrical, plumbing, HVAC,
telecommunication, life safety, and security systems), and (3) all Common Areas
in good working order and condition.

12.2 If Tenant requests any other utilities or Building services in addition to
or in lieu of those identified in Section 12.1, or in frequency, scope, quality
or quantity substantially greater than the standards set by Landlord for the
Building, then Landlord may refuse such request for additional utilities or
Building services. Any agreement to provide additional utilities or Building
services must be in writing describing the additional utilities or Building
services, the price to be paid by Tenant, and any payment terms therefor. If
Tenant fails to make any agreed payment for additional utilities or Building
services within thirty (30) days after Landlord invoices Tenant for the same,
Landlord shall have the same remedies for such non-payment as it has for
non-payment of Rent in addition to whatever other remedies are available to
Landlord.

 

15



--------------------------------------------------------------------------------

12.3 Landlord shall not be liable for any failure to supply, or interruption or
termination of, in whole or in part, any utilities or Building services
identified in Section 12.1, nor shall the same be construed as an actual or
constructive eviction of Tenant, nor give rise to an abatement of Rent, nor
relieve Tenant from the obligation to fulfill any covenant or agreement hereof,
including the payment of Rent. Furthermore, Landlord shall not be liable for
loss of property, or injury to, or interference with, Tenant’s business,
including, without limitation, loss of profits, however occurring, through or in
connection with, or incidental to, an interruption or termination of any such
utilities or Building services. Notwithstanding the foregoing, and subject to
the terms and conditions of this Section 12.3, if (A) (1) Landlord fails to
perform its maintenance obligations under this Lease or (2) there is an
interruption, suspension or stoppage of any service which Landlord is required
to provide pursuant to this Lease, including but not limited to Section 12.1,
((1) and (2) each a “Service Interruption”), (B) such Service Interruption was
the result of causes, events or circumstances within Landlord’s reasonable
control, (C) such Service Interruption was not caused by Tenant or Tenant’s
Agents, (D) such Service Interruption continues for more than five
(5) consecutive Business Days after Landlord’s receipt of written notice from
Tenant of such Service Interruption, and (E) as a result of such Service
Interruption, the conduct of Tenant’s normal business operations in the Premises
is materially and adversely affected, then there shall be an abatement of one
day’s Base Rent for each day during which such Service Interruption continues
after such five (5) consecutive Business Day period; provided, however, that if
any portion of the Premises is reasonably usable for Tenant’s normal business
operations or if Tenant conducts all or any part of its business operations in
any portion of the Premises notwithstanding such Service Interruption, then the
amount of the daily abatement of Base Rent shall be proportionate to the nature
and extent of the interruption of Tenant’s normal business operations or ability
to use the Premises.

13. MAINTENANCE AND REPAIRS. Except to the extent such obligations are expressly
imposed upon Landlord hereunder, Tenant shall, at its sole cost and expense,
maintain the Premises (including, without limitation, any supplemental
electrical or HVAC systems serving Tenant’s computer equipment,
telecommunication, life safety, and security systems, private kitchens, and
private restrooms) in good order, condition and repair throughout the entire
Lease Term. Tenant agrees to keep the areas visible from outside the Premises in
a neat, clean and attractive condition at all times. Tenant shall, within thirty
(30) days after Landlord’s written demand therefor, reimburse Landlord for the
actual and reasonable out-of-pocket cost of all repairs and replacements in and
to the Premises, the Building, and/or the Property (including, without
limitation, the facilities and systems thereof), plus an administration charge
of five percent (5%) of such cost, if the need for such repairs and replacements
arises out of Tenant’s use or occupancy of the Premises.

14. ELECTRICITY.

All electricity used by Tenant in the Premises shall be billed to Tenant by
Landlord based on Landlord’s reading of one or more sub-meters or check meters
serving solely the Premises and the actual cost of such electricity (without
mark-up by Landlord) shall be payable by Tenant to

 

16



--------------------------------------------------------------------------------

Landlord as Additional Rent within thirty (30) days after billing. Landlord
shall have the right at any time and from time to time during the Lease Term to
contract for electricity from such providers of such services as Landlord shall
elect (each being an “Electric Service Provider”). Tenant shall cooperate with
Landlord and the Electric Service Provider, at all times and, as reasonably
necessary, shall allow Landlord and the Electric Service Provider reasonable
access to the Building’s electric lines, feeders, risers, wiring, and any other
machinery within the Premises. Tenant’s use of electrical services furnished by
Landlord shall not exceed in voltage, rated capacity, or overall load that which
is standard for the Building, which is five (5) watts per usable square foot of
the Premises. Landlord, at any time during the Lease Term, shall have the right,
at Landlord’s sole cost and expense, to separately meter electricity for the
Premises, in which case electricity shall be paid by Tenant directly to the
Electric Service Provider.

15. INSURANCE.

15.1 Landlord’s Insurance. Landlord shall maintain special form property
insurance on the Building for its full replacement value such amounts and
subject to such deductibles as Landlord may reasonably determine. Such insurance
shall be maintained with an insurance company selected by Landlord and payment
for losses thereunder shall be made solely to Landlord subject to the rights of
the mortgagee from time to time. Additionally Landlord may maintain such
additional insurance, including, without limitation, earthquake insurance,
terrorism insurance, flood insurance, liability insurance and/or rent insurance,
as Landlord may in its sole discretion elect. Any such insurance coverage may be
effected directly and/or through the use of blanket insurance coverage covering
more than one location and may contain such commercially reasonable deductibles
as Landlord may elect in its discretion. The cost of such insurance shall be
included as part of Operating Expenses.

15.2 Tenant’s Insurance. Tenant shall, at all times during the Lease Term (or
such earlier or later period as Tenant is in possession of the Premises or any
portion thereof), procure and maintain at its sole cost and expense:

(A) Property. Property insurance in an amount equal to the full replacement cost
of Tenant’s Work, Alterations and Tenant’s Property located in the Premises,
which shall provide protection against loss by fire and other casualties and
risks, on the special causes of loss form, including earthquake and flood.

(B) Commercial General Liability. Commercial general liability insurance
(including contractual, host liquor and personal injury liability insurance) in
an amount not less than $1,000,000.00 per occurrence and $2,000,000.00 annual
aggregate (or such higher limits as may be reasonably required by Landlord or
Landlord’s mortgagee from time to time).

(C) Automobile Liability. Automobile liability insurance for owned, non-owned
and hired vehicles in an amount not less than $1,000,000.00 per occurrence.

(D) Workers’ Compensation and Employers’ Liability. The statutory limits of
workers’ compensation and employers’ liability insurance in amounts adequate to
satisfy the umbrella underlying requirements.

 

17



--------------------------------------------------------------------------------

(E) Excess/Umbrella Liability. Umbrella liability coverage in an amount not less
than $3,000,000.00 per occurrence. Umbrella liability coverage is to be in
excess of the commercial general liability, automobile liability, and workers’
compensation and employers’ liability requirements outlined in Sections 15.2
(B), (C) and (D) above.

(F) The liability coverage in the insurance policies required in Sections
15.2(B), (C) and (E) above shall name Landlord and Landlord’s Insured Parties as
additional insureds on a primary non-contributing basis. All insurance policies
required in Sections 15.2(A) – (E) above shall be issued by companies authorized
to do business in Massachusetts with an A.M. Best’s financial rating of A or
better and a size class rating of VII (7) or larger or otherwise reasonably
acceptable to Landlord. At or prior to the Phase I Commencement Date, Tenant
shall deposit with Landlord a certificate of insurance (countersigned by the
insurer) for each of the insurance policies Tenant is required to carry in
compliance with its obligations under this Lease. If obtainable, such insurance
policies shall contain a provision that the insurer will not cancel or refuse to
renew the policy, or change in any material way the nature or extent of the
coverage provided by such policy, without first giving at least thirty (30) days
prior written notice to Landlord and Landlord’s Insured Parties. Tenant’s
failure to obtain and maintain the required insurance shall constitute an Event
of Default under this Lease. If Tenant shall fail to remedy such Event of
Default within five (5) days after written notice by Landlord, Tenant will be
liable for any and all costs, liabilities, damages and penalties resulting to
Landlord and Landlord’s Insured Parties from such termination, unless a written
waiver of the specific insurance requirement(s) is provided to Tenant by
Landlord and Landlord’s Insured Parties.

15.3 Insurance During Construction. In addition, during the performance of any
construction by Tenant on the Premises, in addition to the above coverage
required to be maintained by Tenant, Tenant shall cause any general contractors
and sub-contractors performing work to carry: (A) commercial general liability
insurance in an amount not less than $1,000,000.00 per occurrence and
$2,000,000.00 annual aggregate (or such higher limits as may be reasonably
required by Landlord or Landlord’s mortgagee from time to time); (B) the
statutory limits of workers’ compensation and employers’ liability insurance in
amounts adequate to satisfy the umbrella underlying requirements; (C) umbrella
liability coverage in an amount not less than $3,000,000.00 per occurrence (to
be in excess of the commercial general liability and workers’ compensation and
employers’ liability requirements outlined in Sections 15.3(A) and (B) above);
and (D) builder’s risk insurance on the special causes of loss form, including
earthquake and flood, to protect Landlord’s and Tenant’s interests during the
course of the construction with a limit of not less than the total replacement
cost of the completed improvements under construction. Such contractor insurance
policies shall name Landlord and Landlord’s Insured Parties as additional
insureds on a primary non-contributing basis.

15.4 Waiver of Subrogation. Landlord and Tenant hereby release each other from
any and all liability or responsibility to the other or anyone claiming by,
through or under them by way of subrogation or otherwise for any loss or damage
to property caused by fire or other casualty, even if such fire or other
casualty shall have been caused by the fault or negligence of the other party,
or anyone for whom such party may be responsible; provided, however, that this
release shall be applicable and in full force and effect only to the extent
permitted by law and only to the extent that the cost of repairing such damage
is covered by insurance or would have

 

18



--------------------------------------------------------------------------------

been covered by insurance proceeds payable under any policy (including the
deductible and/or uninsured portion thereof) required to be maintained under
this Lease, but not so maintained. Each policy of such insurance shall, if
obtainable from the insurer, contain a waiver of subrogation by the insurer
against Landlord or Tenant, as the case may be. In the event a party is unable
to obtain such a waiver, it shall immediately notify the other of this
inability. In the absence of such notification, each party shall be deemed to
have obtained such a waiver of subrogation.

16. INDEMNIFICATION.

(A) To the maximum extent enforceable by law, but subject to Section 15.2
(Tenant’s Insurance) and Section 15.4 (Waiver of Subrogation), Tenant covenants
and agrees to exonerate, indemnify, defend (with counsel reasonably acceptable
to Landlord), protect and save Landlord, Landlord’s Agents and Landlord’s
Insured Parties harmless from and against any and all claims, demands, expenses,
losses, suits and damages (including reasonable attorneys’ fees) as may be
occasioned by reason of (A) any accident, injury or damage occurring in or about
the Premises causing injury to persons or damage to property; (B) the occupancy
of the Premises by Tenant or Tenant’s Agents (or any person or entity claiming
by, through or under Tenant or Tenant’s Agents); (C) any act, omission,
negligence or misconduct by Tenant or Tenant’s Agents (or any person or entity
claiming by, through or under Tenant or Tenant’s Agents); and (D) the breach or
default by Tenant or Tenant’s Agents of any representation, covenant, or other
term contained in this Lease. Tenant’s obligations hereunder shall include any
other matters for which Tenant has agreed to indemnify Landlord pursuant to any
other provision of this Lease.

(B) To the maximum extent enforceable by law, but subject to Section 15.1
(Landlord’s Insurance) and Section 15.4 (Waiver of Subrogation), Landlord
covenants and agrees to exonerate, indemnify, defend, protect and save Tenant
and Tenant’s Agents harmless from and against any and all claims, demands,
expenses, losses, suits and damages (including reasonable attorneys’ fees)
caused solely by (A) the negligence or willful misconduct of Landlord or
Landlord’s Agents or (B) the breach or default by Landlord or Landlord’s Agents
of any representation, covenant, or other term contained in this Lease.

17. DAMAGES FROM CERTAIN CAUSES. To the maximum extent enforceable by law, but
subject to Section 15.2 (Tenant’s Insurance) and Section 15.4 (Waiver of
Subrogation), Landlord shall not be liable to Tenant or Tenant’s Agents, or any
other person or party claiming by, through or under Tenant or Tenant’s Agents,
for any accident, injury or damage occurring in or about the Premises or any
other portion of the Property causing injury to persons or damage to property
resulting from any accident or occurrence in the Premises or any other portion
of the Property caused by (A) Tenant or Tenant’s Agents, (B) other tenants of
the Property, or (C) any defect in or failure of equipment, pipes, or wiring, or
by broken glass, or by backing up of drains, or by gas, water, steam,
electricity, or oil leaking, escaping or flowing into the Premises.

18. FIRE OR OTHER CASUALTY.

18.1 In the event of damage to or destruction of the Premises or the Building
caused by fire or other casualty (“Event of Casualty”), Landlord shall undertake
to make repairs and restorations with reasonable diligence, subject however to
the limitations imposed by then

 

19



--------------------------------------------------------------------------------

existing Legal Requirements, unless this Lease has been terminated by Landlord
or Tenant as hereinafter provided, or unless any mortgagee which is entitled to
receive casualty insurance proceeds fails to make available to Landlord a
sufficient amount of such proceeds to cover the cost of such repairs and
restorations. Landlord shall, within forty-five (45) days after Landlord becomes
aware of the Event of Casualty, provide Tenant with a good faith estimate of the
time required to repair the damage to the Premises or the Building, as the case
may be. If, in Landlord’s reasonable judgment, the damage is of such nature or
extent that more than one hundred and eighty (180) days after the Event of
Casualty would be required (with normal work crews and normal work hours) to
repair and restore the Premises or the Building, then Landlord may elect to
terminate this Lease by giving Tenant written notice of such termination within
sixty (60) days after the Event of Casualty. If less than one (1) year remains
on the then current Lease Term and more than ninety (90) days after the Event of
Casualty would be required (with normal work crews and normal work hours) to
repair and restore the Premises or the Building, then either party may elect to
terminate this Lease by giving written notice to the other of such termination
within sixty (60) days after the Event of Casualty. In addition, if more than
one hundred and eighty (180) days after the Event of Casualty would be required
(with normal work crews and normal work hours) to repair and restore the
Premises or the Building, and if as a result of the same the Premises are
rendered untenantable for the Permitted Use, then Tenant may elect to terminate
this Lease by giving Landlord written notice of such termination within sixty
(60) days after the Event of Casualty. If either party elects to terminate this
Lease as set forth above, then the Lease Term shall expire thirty (30) days
after the date such written notice is given, Base Rent and Additional Rent shall
be equitably abated in accordance with Section 18.3 below, and Tenant shall
thereafter vacate the Premises and surrender the same to Landlord in accordance
with the terms, covenants and conditions of this Lease.

18.2 In the event this Lease is not terminated pursuant to the terms of
Section 18.1 above and is otherwise in full force and effect, and sufficient
casualty insurance proceeds are available for application to such repair and
restoration, Landlord shall proceed diligently to repair and restore the
Premises or the Building, as the case may be (including Landlord’s Work, if any)
to substantially the same condition in which it was immediately prior to the
Event of Casualty, subject to Legal Requirements. Landlord shall not be
obligated to repair or restore (A) any Tenant’s Work or Alterations to the
Premises in excess of Landlord’s Work, even if such work was performed by
Landlord’s contractors (and regardless of whether or not Tenant is required to
remove or leave the same on the Premises at the expiration or earlier
termination of this Lease), or (B) any of Tenant’s Property, unless Tenant, in a
manner satisfactory to Landlord, assures payment in full of all costs as may be
incurred by Landlord in connection therewith.

18.3 When Landlord’s repair and restoration work has been completed, Tenant
shall complete the restoration of (A) all of Tenant’s Work and Alterations and
(B) all of Tenant’s Property which are necessary to permit Tenant’s re-occupancy
of the Premises. Landlord shall not be liable for any inconvenience or annoyance
to Tenant or injury to the business of Tenant resulting in any way from such
damage or the repair thereof, except that Base Rent and Additional Rent shall be
equitably abated from the date of the damage or destruction until the Premises
has been substantially restored for any portion of the Premises that is unusable
by Tenant. Notwithstanding the foregoing, if such casualty was due to the
willful misconduct of Tenant or Tenant’s Agents, such abatement or reduction
shall be made only if and to the extent of any proceeds of rental interruption
insurance actually received by Landlord and reasonably allocated to the
Premises.

 

20



--------------------------------------------------------------------------------

19. EMINENT DOMAIN. If the whole or a material portion of the Premises shall be
taken or condemned by a governmental or quasi-governmental authority for any
public or quasi-public use or purpose (including sale under threat of such a
taking), or if the owner elects to convey title to the condemnor by a deed in
lieu of condemnation, or if all or any portion of the Property are so taken,
condemned or conveyed and as a result thereof, in Landlord’s reasonable
judgment, the Premises cannot be used for Tenant’s Permitted Use as set forth
herein, then this Lease shall cease and terminate as of the date when title
vests in such governmental or quasi-governmental authority and Base Rent and
Additional Rent shall be abated on the date when such title vests in such
governmental or quasi-governmental authority. If less than a material portion of
the Premises shall be taken or condemned by a governmental or quasi-governmental
authority for any public or quasi-public use or purpose (including sale under
threat of such a taking), Base Rent and Additional Rent shall be equitably
abated on the date when such title vests in such governmental or
quasi-governmental authority and this Lease shall otherwise continue in full
force and effect. In any case, Tenant shall have no claim against Landlord for
any portion of the amount that may be awarded as damages as a result of any
governmental or quasi-governmental taking or condemnation (or sale under threat
or such taking or condemnation); and all rights of Tenant to damages therefor
are hereby assigned by Tenant to Landlord. The foregoing shall not, however,
deprive Tenant of any separate award for moving expenses, dislocation damages or
for any other award which would not reduce the award payable to Landlord. As
used herein, “material portion of the Premises” shall mean such amount that, in
Landlord’s or Tenant’s reasonable judgment, would render the Premises
untenantable for the normal conduct of Tenant’s business.

20. ASSIGNMENT AND SUBLETTING.

20.1 Generally. Except with respect to a Permitted Transfer (as hereinafter
defined), Tenant shall not assign, sublease, transfer (including by operation of
law) or encumber any interest in this Lease or allow any third party to use or
occupy any portion of the Premises (individually or collectively, a “Transfer”)
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed. Without limitation, it is agreed
that Landlord’s consent shall not be considered unreasonably withheld,
conditioned or delayed if: (A) in Landlord’s good faith opinion the proposed
transferee’s financial condition is not adequate for the obligations such
transferee is assuming in connection with the proposed Transfer; (B) in
Landlord’s good faith opinion the transferee’s business or reputation is not
suitable for the Property considering the business and reputation of the other
tenants and the Property’s profile, or the proposed transfer would result in a
violation of another tenant’s rights under its lease at the Property; (C) the
transferee is a governmental or quasi-governmental entity, agency, department or
instrumentality; (D) provided that Landlord has comparable space available, the
transferee is an occupant of the Property; (E) there is then occurring an Event
of Default (or there is then occurring an event for which Landlord has given
Tenant written notice, or for which Landlord gives Tenant written notice during
the Review Period (as defined below), that, with passage of time, would
constitute an Event of Default) under this Lease; (F) any portion of the
Property (including the Premises) would likely become subject to additional or
different Legal Requirements as a consequence of the proposed Transfer;
(G) Landlord or its

 

21



--------------------------------------------------------------------------------

agent have discussed with the proposed transferee or its agent its need for
space at the Property within six (6) months prior to Tenant’s delivery of
written notice of the proposed Transfer to Landlord; (H) [intentionally
deleted]; (I) the Transfer is not approved of by any Superior Lessor (as
hereinafter defined) or Superior Mortgagee (as hereinafter defined) which as
such approval rights; (J) the transferee refuses to sign a subordination and
attornment agreement in favor of any Superior Lessor or Superior Mortgagee;
(K) any guarantor of this Lease refuses to consent to the proposed transfer or
to execute a written agreement reaffirming the guaranty; (L) in Landlord’s good
faith opinion, a proposed transferee’s business will impose a burden on the
Common Areas or other facilities serving the Building or the Property that is
materially greater than the burden imposed by Tenant; (M) Landlord has sued or
been sued by the proposed transferee or has otherwise been involved in a legal
dispute with the proposed transferee; or (N) the proposed Transfer will result
in there being more than two (2) occupants in the Premises. Any attempted
Transfer in violation of Section 20 shall, in Landlord’s sole and absolute
discretion, be void. Consent by Landlord to one or more Transfers shall not
operate as a waiver of Landlord’s rights to approve any subsequent Transfers. If
Landlord withholds its consent to any Transfer contrary to the provisions of
Section 20, Tenant’s sole remedy shall be to seek an injunction in equity to
compel performance by Landlord to give its consent and Tenant expressly waives
any right to damages in the event of such withholding by Landlord of its
consent. In no event shall any Transfer (including any Permitted Transfer)
release or relieve Tenant from any obligation under this Lease or any liability
hereunder, and Tenant shall be and remain fully and primarily liable for the
obligations of Tenant hereunder, and Tenant shall be deemed to have waived all
suretyship defenses.

20.2 Consent Process. Except with respect to a Permitted Transfer, if Tenant
requests Landlord’s consent to a Transfer, Tenant shall submit to Landlord
(A) financial statements for the proposed transferee; (B) a copy of the proposed
assignment or sublease; and (C) such other information as Landlord may
reasonably request. After Landlord’s receipt of the required information and
documentation, Landlord shall do one of the following within thirty (30) days
after receipt of the Transfer request (the “Review Period”): (1) notify Tenant
in writing of its decision to consent or withhold consent to the Transfer;
(2) in the event of a proposed assignment of this Lease, terminate this Lease
effective the later to occur of thirty (30) days following written notice of
such termination or the date that the proposed Transfer would have come into
effect; or (3) in the event of a proposed subletting of all or any portion of
the Premises for a term expiring in the last three (3) months of the Term,
terminate this Lease or such portion, as the case may be, effective the later to
occur of thirty (30) days following written notice of such termination or the
date that the proposed Transfer would have come into effect (and in the event of
termination for a portion, the Rent and the Security Deposit shall be
appropriately reduced). In addition, Tenant shall reimburse Landlord for its
reasonable and actual out-of-pocket costs and expenses (including, without
limitation, reasonable attorneys’ fees) incurred by Landlord in connection with
Landlord’s review of such proposed Transfer.

20.3 Right to Share Profits.

(A) Except with respect to a Permitted Transfer, if Landlord consents to the
subletting of all or any part of the Premises, Landlord shall have the option
(but shall not be obligated) to require Tenant to pay to Landlord, as Additional
Rent, fifty percent (50%) of any Net Profits (as hereinafter defined) in
connection with the subletting. “Profits” on a subletting

 

22



--------------------------------------------------------------------------------

shall mean the difference between (1) the amounts paid as rent and additional
rent by the subtenant to Tenant in and for each month of the sublease term and
(2) Base Rent and Additional Rent due and payable by Tenant to Landlord in and
for each month of the sublease term, in each and every month when the former
exceeds the latter; provided, however, that if a sublease involves less than the
entire Premises, the amounts paid by Tenant to Landlord used in subpart
(2) above shall be prorated each month to reflect the portion of the Premises
being sublet. “Net Profits” on a subletting shall mean monthly Profits reduced
by an amount equal to the quotient found by taking the total reasonable and
customary attorneys’ fees, real estate brokerage commissions and alteration
expenses (if any) and the value of concessions such as work allowances (if any),
paid and incurred by Tenant in connection with the subletting, and dividing by
the number of months in the sublease term.

(B) Except with respect to a Permitted Transfer, if Landlord consents to the
assignment of this Lease, Landlord shall have the option (but shall not be
obligated) to require Tenant to pay to Landlord, as Additional Rent, fifty
percent (50%) of any Net Consideration (as hereinafter defined) in connection
with the assignment. “Consideration” for an assignment shall mean any sums paid
to Tenant in consideration of the assignment (other than the amount of rent and
additional rent assumed by the assignee). “Net Consideration” for an assignment
shall mean Consideration reduced by an amount equal to the total reasonable and
customary attorneys’ fees, real estate brokerage commissions and alteration
expenses (if any) and the value of concessions such as work allowances (if any),
paid and incurred by Tenant in connection with the assignment.

(C) Landlord shall have the right at any reasonable time, and from time to time,
upon reasonable prior notice to Tenant to audit and inspect Tenant’s books,
records, accounts and federal income tax returns to verify the determination of
Additional Rent payable under Section 20.3.

20.4 Certain Transfers.

(A) Except with respect to a Permitted Transfer, if at any time Tenant’s
interest in this Lease is held by a corporation, trust, partnership, limited
liability company or other entity, the transfer of a controlling interest of the
voting stock, beneficial interests, partnership interests, membership interests
or other ownership interests therein (whether at one time or in the aggregate)
shall be deemed an assignment of this Lease, and shall require Landlord’s prior
written consent as provided herein. For the purposes of the prior sentence, a
“controlling interest” shall mean any transfer that results in the change
(whether at one time or in the aggregate) in the effective control over the
management of such entity. The foregoing provisions relating to a transfer in
the controlling interest shall not be applicable if Tenant is a corporation and
(1) its outstanding voting stock is listed on a recognized security exchange, or
(2) at least eighty percent (80%) of its voting stock is owned by another
corporation, the voting stock of which is so listed. Notwithstanding anything to
the contrary contained herein, an initial public offering of Tenant’s stock on a
recognized security exchange shall not be considered a transfer under
Section 20.4(A) requiring Landlord’s consent.

 

23



--------------------------------------------------------------------------------

(B) To enable Landlord to determine the ownership of Tenant, Tenant agrees to
furnish to Landlord, from time to time promptly after Landlord’s request
therefor, (1) if the last two sentences of Section 20.4(A) are applicable, proof
of listing on a recognized security exchange, or (2) if the last two sentences
of Section 20.4(A) are not applicable, an accurate and complete listing of the
holders of its stock, beneficial interests, partnership interests, membership
interests or other ownership interests therein as of such request and as of the
date of this Lease. Landlord shall use reasonable efforts to keep confidential
any information received by Landlord pursuant to this Section; provided,
however, that Landlord shall have the right to disclose any such information to
any Superior Lessor, Superior Mortgagee, prospective Superior Lessor,
prospective mortgagee, or prospective purchaser subject to similar
confidentiality requirements.

(C) Notwithstanding any other provision of Section 20 to the contrary, Tenant
may assign its interest in this Lease or sublet the Premises (1) to any entity
controlling, controlled by, or under common control with Tenant, or (2) to any
successor to Tenant by purchase, merger, consolidation or reorganization or sale
of all of Tenant’s assets or a controlling interest in Tenant (each a “Permitted
Transfer”) without the consent of Landlord; provided, however, that (a) there is
not then occurring an Event of Default (or there is then occurring an event for
which Landlord has given Tenant written notice, or for which Landlord gives
Tenant written notice during the Review Period, that, with passage of time,
would constitute an Event of Default) under this Lease; (b) if the proposed
transferee is a successor to Tenant by purchase, said proposed transferee shall
acquire all or substantially all of the stock or assets of Tenant’s business or
a controlling interest in Tenant, if the proposed transferee is a successor to
Tenant by merger, consolidation or reorganization, the continuing or surviving
entity shall own all or substantially all of the assets of Tenant’s business;
(c) such proposed transferee shall have a Net Worth (as hereinafter defined)
which is sufficient, in Landlord’s commercially reasonable opinion, to enable
the proposed transferee to satisfy the obligations of Tenant under this Lease,
as evidenced to Landlord’s reasonable satisfaction; (d) Tenant shall not be
released from any obligation under this Lease or any liability hereunder; and
(e) Tenant shall give Landlord written notice at least twenty (20) days prior to
the effective date of the proposed transfer. As used herein, “Net Worth” shall
be the tangible net worth of Tenant (excluding any guarantors) established under
generally accepted accounting principles consistently applied.

(D) In addition to the foregoing, it shall be a condition of the validity of any
such Transfer (or Permitted Transfer) that the proposed transferee agrees
directly with Landlord, in form satisfactory to Landlord, to be bound by all the
obligations of Tenant hereunder, including, without limitation, the obligation
to pay Rent and other amounts provided for under this Lease, the covenant
regarding use and the covenant against further assignment and subletting.

(E) If the Premises or any part thereof are sublet by Tenant, following the
occurrence of an Event of Default, Landlord, in addition to any other remedies
provided hereunder or at law, may at its option collect directly from such
subtenant(s) all rents becoming due to Tenant under such sublease(s) and apply
such rent against any amounts due Landlord by Tenant under this Lease, and
Tenant hereby irrevocably authorizes and directs such subtenant(s) to so make
all such rent payments, if so directed by Landlord; and it is understood that no
such election or collection or payment shall be construed to constitute a
novation of this Lease or a release of Tenant hereunder, or to create any lease
or occupancy agreement between Landlord and such subtenant or impose any
obligations on Landlord, or otherwise constitute the recognition of such
sublease by Landlord for any purpose whatsoever.

 

24



--------------------------------------------------------------------------------

21. EVENTS OF DEFAULT. Any other provisions of this Lease notwithstanding, it
shall be a Tenant event of default (“Event of Default”) under this Lease if:
(A) Tenant fails to pay any Base Rent, Additional Rent, or other item of Rent
when due and payable hereunder provided, however, that Tenant shall be entitled
to a grace period of five (5) days after written notice from Landlord with
respect to the first two late payments in any calendar year; (B) Tenant fails to
perform or observe any other covenant, condition or agreement of this Lease and
such failure continues, after written notice given by or on behalf of Landlord
to Tenant, for more than thirty (30) days; provided, however, that (i) if the
applicable covenant, condition or agreement of this Lease provides for a shorter
notice and cure period, the shorter notice and cure period shall apply and
(ii) if such default is of a nature that it cannot be cured within 30 days,
Tenant shall have such additional time as is reasonably necessary to so cure as
long as Tenant promptly commences and diligently pursues such cure; (C) the
leasehold interest of Tenant is levied upon or attached under process of law;
(D) Tenant or any guarantor of this Lease dies or dissolves; (E) [intentionally
deleted]; (F) any voluntary or involuntary proceedings are filed by or against
Tenant or any guarantor of this Lease under any bankruptcy, insolvency or
similar laws and, in the case of any involuntary proceedings, are not dismissed
within ninety (90) days after filing; (G) Tenant-shall admit in writing its
inability to pay its debts as they become due, or shall make an assignment of
Tenant’s lease obligations for the benefit of or enter into an agreement with
its creditors; (H) Landlord shall determine that any financial or other
information provided to Landlord by or on behalf of Tenant or any guarantor of
this Lease shall be or have been materially false or misleading; (I) Tenant
conducts or permits to be conducted, either voluntarily or involuntarily, any
public auction in or upon the Premises or the Property; or (J) there is
committed by Tenant any other act or omission which is stated in this Lease to
be an Event of Default. The notice and cure period provision in clauses (A) and
(B) above shall have no application to the Events of Default referred to in
clauses (C) through (J) above.

22. LANDLORD’S REMEDIES.

22.1 Upon the occurrence of any Event of Default, Landlord shall have the
following rights and remedies, in addition to those allowed by law or in equity,
any one or more of which may be exercised without further notice to or demand
upon Tenant and which may be pursued successively or cumulatively as Landlord
may elect:

(A) Landlord may, but shall not be obligated to, re-enter the Premises and
attempt to cure any default of Tenant, in which event Tenant shall, upon demand,
reimburse Landlord as Additional Rent for all reasonable costs and expenses
which Landlord incurs to cure such default;

(B) Landlord may terminate this Lease by giving to Tenant written notice of
Landlord’s election to do so, in which event the Lease Term shall end, and all
right, title and interest of Tenant hereunder shall terminate on the date stated
in such notice; and

(C) Landlord may enforce the provisions of this Lease by a suit or suits at law
or in equity for the specific performance of any covenant or agreement contained
herein, or for the enforcement of any other appropriate legal or equitable
remedy, including recovery of all monies due or to become due from Tenant under
any of the provisions of this Lease.

 

25



--------------------------------------------------------------------------------

22.2 LANDLORD SHALL NOT BE REQUIRED TO SERVE TENANT WITH ANY NOTICES OR DEMANDS
AS A PREREQUISITE TO ITS EXERCISE OF ANY OF ITS RIGHTS OR REMEDIES UNDER THIS
LEASE, OTHER THAN THOSE NOTICES AND DEMANDS SPECIFICALLY REQUIRED UNDER THIS
LEASE. LANDLORD’S NOTICE OF ANY EVENT OF DEFAULT MAY SERVE AS ANY STATUTORY
DEMAND OR NOTICE WHICH IS A PREREQUISITE TO LANDLORD’S COMMENCEMENT OF EVICTION
PROCEEDINGS AGAINST TENANT, INCLUDING THE DEMANDS AND NOTICES SPECIFIED IN ANY
APPLICABLE STATUTE OR CASE LAW, AND NO FURTHER NOTICE SHALL BE REQUIRED. TENANT
AGREES THAT IT SHALL NOT INTERPOSE ANY COUNTERCLAIM (OTHER THAN MANDATORY
COUNTERCLAIMS) AND WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LAWSUIT BROUGHT BY
LANDLORD TO RECOVER POSSESSION OF THE PREMISES FOLLOWING LANDLORD’S TERMINATION
OF THIS LEASE OR THE RIGHT OF TENANT TO POSSESSION OF THE PREMISES PURSUANT TO
THE TERMS, COVENANTS AND CONDITIONS OF THIS LEASE AND ON ANY CLAIM FOR
DELINQUENT RENT WHICH LANDLORD MAY JOIN IN ITS LAWSUIT TO RECOVER POSSESSION.

22.3 If Landlord terminates this Lease, Tenant shall surrender possession and
vacate the Premises and immediately deliver possession thereof to Landlord, and
Landlord may re-enter and take complete and peaceful possession of the Premises,
with process of any applicable law, and Landlord may remove all occupants and
property therefrom, using such force as may be necessary to the extent allowed
by law, without being deemed guilty in any manner of trespass, eviction or
forcible entry and detainer and without relinquishing Landlord’s right to Rent
or any other right given to Landlord hereunder or by operation of law.

22.4 If Landlord terminates this Lease, such termination shall not release
Tenant, in whole or in part, from Tenant’s obligation to pay Rent hereunder for
the full Lease Term, and Landlord shall be entitled to recover from Tenant all
Rent accruing as it becomes due under this Lease during the period from the date
of such termination to the stated end of the Lease Term on the days originally
fixed herein for the payment thereof as if this Lease had not been terminated.

22.5 If Landlord terminates this Lease, Landlord shall be entitled to recover
from Tenant all Rent accrued and unpaid for the period up to and including such
termination date, as well as all other additional sums payable by Tenant, or for
which Tenant is liable or for which Tenant has agreed to indemnify Landlord,
which may be then owing and unpaid, and all reasonable costs and expenses,
including court costs and reasonable attorneys’ fees incurred by Landlord in the
enforcement of its rights and remedies hereunder. In addition, Landlord shall be
entitled to recover from Tenant, for loss of the bargain and not as a penalty,
in lieu of continuing to collect rent as it comes due under Section 22.4 above
from and after the date of such election, (A) the unamortized portion of any
concessions offered by Landlord to Tenant in connection with this Lease,
including, without limitation, (1) the cost of Landlord’s Work and Landlord’s
contribution to the cost of Tenant’s Work and Alterations, if any (whether
installed by Landlord or Tenant) and (2) deferred or abated rent; (B) the
aggregate sum which at the time of such termination represents the excess, if
any, of the present value of the aggregate Rent which would have been payable
after the termination date had this Lease not been terminated, including,
without limitation, the amount projected by Landlord to represent Additional
Rent for the remainder of the Lease Term, over the then present value of the
then aggregate fair market rental

 

26



--------------------------------------------------------------------------------

of the Premises for the remainder of the Lease Term, such present value to be
computed in each case on the basis of a ten percent (10%) per annum discount
from the respective dates upon which such Rent would have been payable hereunder
had this Lease not been terminated; and (C) any damages in addition thereto,
including without limitation reasonable attorneys’ fees and court costs, which
Landlord sustains as a result of the breach of any of the covenants of this
Lease other than for the payment of Rent.

22.6 In lieu of any other remedy under this Section, and in lieu of a full
recovery by Landlord of all sums payable under the other provisions of this
Section, Landlord may, by written notice to Tenant, at any time after
termination of this Lease or repossession of the Premises, elect to recover, and
Tenant shall thereupon pay, Liquidated Damages. “Liquidated Damages” shall be
equal to (A) the aggregate of Base Rent and Additional Rent accrued in the
twelve (12) months ended next prior to such termination or repossession (but not
more than Base Rent and Additional Rent due for the then remainder of the Lease
Term); plus (B) the amount of Rent of any kind and the unamortized portion of
any concessions offered by Landlord to Tenant in connection with this Lease,
including, without limitation, (1) the cost of Landlord’s Work and Landlord’s
contribution to the cost of Tenant’s Work and Alterations, if any (whether
installed by Landlord or Tenant) and (2) deferred or abated rent. Nothing
contained in this Lease shall, however, limit or prejudice the right of Landlord
to prove for and obtain in proceedings for bankruptcy or insolvency by reason of
the termination of this Lease, an amount equal to the maximum allowed by any
statute or rule of law in effect at the time when, and governing the proceedings
in which, the damages are to be proved, whether or not the amount be greater,
equal to, or less than the amount of the loss or damages referred to above.

22.7 Landlord shall have no obligation to mitigate any damages resulting from an
Event of Default by Tenant under this Lease other than to list the Premises as
available for rent; provided, however, that (A) Landlord shall not be obligated
to solicit or entertain negotiations with a replacement tenant for the Premises
unless and until Landlord obtains full and complete possession of the Premises,
including, without limitation, the final and unappealable legal right to relet
the Premises free of any claim of Tenant; (B) Landlord shall not be obligated to
lease or show the Premises, on a priority basis, or offer the Premises to a
prospective tenant when other premises at the Property suitable for the
replacement tenant’s use are (or soon will be) available; (C) Landlord shall not
be obligated to lease the Premises to a replacement tenant at a rate that is
less than the rate that Landlord is advertising space at the Property (on a per
rentable square foot basis); (D) Landlord shall not be obligated to enter into a
lease with a replacement tenant under terms, covenants and conditions that are
unacceptable to Landlord, including, without limitation, a replacement tenant
whose use would: (1) violate any restriction, covenant, or requirement contained
in the lease of another tenant of the Property, (2) adversely affect, in
Landlord’s good faith opinion, the reputation of the Property, or (3) be
incompatible, in Landlord’s good faith opinion, with the operation of the
Property; and (E) Landlord shall not be obligated to enter into a lease with a
replacement tenant who does not have, in Landlord’s good faith opinion,
sufficient financial resources to operate the Premises in a first class manner
and to fulfill all of the obligations in connection with the lease thereof as
and when the same become due.

22.8 In attempting to relet the Premises, Landlord may redecorate the Premises,
or may make any repairs, alterations or additions thereto, to the extent deemed
reasonably necessary or desirable by Landlord, and Tenant upon demand shall pay
the reasonable cost of all of the

 

27



--------------------------------------------------------------------------------

foregoing together with Landlord’s reasonable expenses of reletting, including,
without limitation, brokerage commissions and reasonable attorneys’ fees. The
rents from any such reletting shall be applied first to the payment of the
expenses of reletting, and second to the payment of Rent herein provided to be
paid by Tenant. Any excess or residue shall operate only as an offsetting credit
against the amount of Rent due and owing as the same thereafter becomes due and
payable hereunder.

22.9 The receipt by Landlord of less than the full Rent due shall not be
construed to be other than a payment on account of Rent then due, nor shall any
statement on Tenant’s check or any letter accompanying Tenant’s check be deemed
an accord and satisfaction, and Landlord may accept such payment without
prejudice to Landlord’s right to recover the balance of the Rent due or to
pursue any other remedies provided in this Lease. The acceptance by Landlord of
Rent hereunder shall not be construed to be a waiver of any breach by Tenant of
any term, covenant or condition of this Lease. No delay or forbearance by
Landlord in exercising any right or remedy hereunder or in undertaking or
performing any act or matter which is not expressly required to be undertaken by
Landlord shall be construed, respectively, to be a waiver of Landlord’s rights
or to represent any agreement by Landlord to undertake or perform such act or
matter thereafter. No act or omission by Landlord or its employees or agents
during the Lease Term shall be deemed an acceptance of a surrender of the
Premises, and no agreement to accept such a surrender of the Premises shall be
valid unless in writing and signed by Landlord. Landlord hereby waives its right
to recover punitive, special or consequential damages, or to recover any lost
profits in connection with this Lease or resulting from or arising out of any
act or omission by Tenant (or any party for whom Tenant is responsible) except
as expressly set forth in Section 36 hereof.

23. LANDLORD’S DEFAULT. Landlord shall in no event be in default in the
performance of any of Landlord’s obligations hereunder unless and until Landlord
fails to perform or observe any obligation of this Lease and such failure
continues, after written notice given by or on behalf of Tenant to Landlord, for
more than thirty (30) days (or such longer period as may be necessary to cure
such default, provided that Landlord commences such cure within the thirty
(30) day period and thereafter diligently pursues the same to completion). It is
the express understanding and agreement of the parties, and a condition of
Landlord’s agreement to execute this Lease, that, except as may be otherwise
expressly set forth herein, in no event shall Tenant have the right to terminate
this Lease or seek an abatement to or offset from Rent as a result of Landlord’s
default, but Tenant shall be entitled to seek all other remedies, at law or in
equity, as a result of such default. Tenant hereby waives its right to recover
punitive, special or consequential damages, or to recover any lost profits
resulting from or arising out of any act or omission by Landlord (or any party
for whom Landlord is responsible). This Lease and the obligations of Tenant
hereunder shall not be affected or impaired because Landlord is unable to
fulfill any of its obligations hereunder or is delayed in doing so.

24. FORCE MAJEURE. The term “Force Majeure” shall mean acts of God, shortages of
labor or materials, strikes, riots, war, acts of terrorism, governmental laws,
regulations or restrictions, or any other cause whatsoever beyond the reasonable
control of Landlord or Tenant, as the case may be. Notwithstanding anything to
the contrary contained herein, whenever a period of time is herein prescribed
for the taking of any action by Landlord or Tenant, Landlord or Tenant, as the
case may be, shall not be liable or responsible for, and there shall be excluded
from the computation of such period of time, any delays due to events of Force
Majeure. The provisions of this Section shall not be applicable to the payment
of Rent or any other sum of money, and in no event shall financial inability be
deemed Force Majeure.

 

28



--------------------------------------------------------------------------------

25. COSTS AND EXPENSES. In the event of any litigation between Landlord and
Tenant to enforce or interpret any provision of this Lease or to enforce any
right of either party hereto, the unsuccessful party to such litigation shall
pay to the successful party all costs and expenses incurred in connection
therewith, including reasonable attorneys’ fees, through all appeals and in any
bankruptcy proceedings.

26. NO WAIVER. Failure of either party to declare any default immediately upon
its occurrence, or delay in taking any action in connection with an Event of
Default, shall not constitute a waiver of such default, nor shall it constitute
an estoppel against the non-defaulting party, but the non-defaulting party shall
have the right to declare the default at any time and take such action as is
lawful or authorized under this Lease. Failure by the non-defaulting party to
enforce its rights with respect to any one default shall not constitute a waiver
of its rights with respect to any subsequent default.

27. QUIET ENJOYMENT. Tenant, upon the payment of Rent and the observing, keeping
and performing all of the terms, covenants and conditions of this Lease on
Tenant’s part to be observed, kept and performed, shall lawfully, peaceably and
quietly have, hold, occupy and enjoy the Premises during the Lease Term, without
hindrance or ejection by any persons lawfully claiming under Landlord to have
title to the Premises superior to that of Tenant, subject, however, to the
rights of Superior Lessors and Superior Mortgagees, and subject to the terms,
covenants and conditions of this Lease. The foregoing covenant of quiet
enjoyment is in lieu of any other covenant, expressed or implied.

28. INTENTIONALLY OMITTED.

29. PARKING. Pursuant to all terms, covenants and conditions of this Lease,
Tenant shall have a license to use, throughout the term of this Lease, at no
additional charge to Tenant, up to 3.3 parking spaces per 1,000 rentable square
feet of the Premises leased hereunder, which is currently twenty-three
(23) parking spaces (the “Parking Spaces”), which shall be located in the
surface parking area adjacent to the Building (the “Parking Area”). All Parking
Spaces shall be provided on a non-reserved, first-come, first-served basis.
Landlord reserves the right to rearrange the configuration of any Parking
Spaces, assign particular Parking Spaces to other tenants of the
Building/Property, and otherwise change or alter the Parking Area in any manner
whatsoever, so long as Tenant is not permanently deprived of the use of
twenty-three (23) Parking Spaces. Landlord does not assume any responsibility
for, and shall not be liable for, any damage, loss or theft (of any nature
whatsoever) to or of any automobiles or other vehicles, or any contents or other
personal property located therein, while in or about the Parking Area.

30. FINANCIAL STATEMENTS. Tenant acknowledges that the capability of Tenant to
perform its financial obligations under this Lease is material to Landlord, and
that Landlord would not enter into this Lease but for its belief, based on its
review of Tenant’s financial statements, that Tenant is capable of performing
such financial obligations. If at any time Tenant’s financial statements are not
publicly available, then, within fifteen (15) days after

 

29



--------------------------------------------------------------------------------

written request given by or on behalf of Landlord (which request shall not be
made more than once in any calendar year provided Tenant is not in default under
the Lease, or except in the event of a proposed capital transaction (i.e., a
sale or refinancing of the Building or a capital investment in the Landlord
entity)), Tenant shall furnish Landlord with current financial statements
(audited, if available, or otherwise certified as being true and correct by
Tenant) reflecting Tenant’s current financial condition.

31. TENANT ESTOPPEL CERTIFICATES.

31.1 Upon request, and within ten (10) Business Days after written notice given
by or on behalf of Landlord, Tenant shall furnish Landlord with a tenant
estoppel certificate signed by Tenant certifying as to such matters relating to
the then current status of this Lease as may be reasonably requested by Landlord
(or any Superior Lessor, Superior Mortgagee, prospective lessor, prospective
mortgagee, prospective purchaser or other party), including, without limitation:

(A) The Phase I Commencement Date, the Phase II Commencement Date and Expiration
Date of this Lease;

(B) That this Lease is unmodified and in full force and effect or, if there has
been a modification, that the same is in full force and effect, as modified, and
stating such modification;

(C) Whether or not there are any existing setoffs or defenses against the
enforcement of any of the terms, covenants and conditions of this Lease and
whether there are any obligations of Landlord or Tenant to be performed or
complied with and, if so, specifying the same;

(D) The date to which Base Rent, Additional Rent and all other charges have been
paid; and

(E) Any other matters reasonably requested.

31.2 Any statement furnished pursuant to this Section may be relied upon by
Landlord (or any Superior Lessor, Superior Mortgagee, prospective lessor,
prospective mortgagee, prospective purchaser or other party). In addition to any
other right or remedy Landlord may have, if Tenant fails to execute any tenant
estoppel certificate within the time-frame required by this Section, then such
failure shall constitute an Event of Default for which there shall be no notice
and cure period.

32. SUBORDINATION.

32.1 At the option of Landlord, this Lease, and all rights of Tenant hereunder,
are and shall be subject and subordinate to all ground leases, overriding leases
and underlying leases, now or hereafter affecting the Building or the Property,
and each of the terms, covenants and conditions thereto (the “Superior Leases”),
and to all mortgages and deeds of trust, now or hereafter affecting the Building
or the Property or the Superior Leases, and each of the terms, covenants and
conditions thereto (the “Superior Mortgages”), whether or not such Superior

 

30



--------------------------------------------------------------------------------

Mortgages shall also cover other land, buildings or leases, to each and every
advance made or hereafter to be made under such Superior Mortgages, and to all
renewals, modifications, replacements and extensions of such Superior Leases and
Superior Mortgages. This Section shall be self-operative and no further
instrument of subordination shall be required.

32.2 Upon request, and within ten (10) days after written notice given by or on
behalf of Landlord, Tenant shall execute, acknowledge and deliver to Landlord
any reasonable instrument of subordination that Landlord (or any Superior
Lessor, Superior Mortgagee, prospective lessor, prospective mortgagee,
prospective purchaser or other party) may reasonably request. In addition to any
other right or remedy Landlord may have, if Tenant fails to execute any
instrument of subordination within the time-frame required by this Section, then
such failure shall constitute an Event of Default for which there shall be no
notice and cure period. As used herein, “Superior Lessor” shall mean the lessor
of a Superior Lease or its successor in interest. As used herein, “Super
Mortgagee” shall mean the holder of a Superior Mortgage or its successor in
interest.

32.3 If any Superior Lessor or Superior Mortgagee shall succeed to the rights of
Landlord under this Lease, whether through possession or foreclosure action or
delivery of a new lease or deed (such party so succeeding to Landlord’s rights
herein called the “Successor Landlord”), then Tenant shall attorn to and
recognize such Successor Landlord as Tenant’s landlord under this Lease (without
the need for further agreement) and shall promptly execute and deliver any
reasonable instrument that such Successor Landlord may reasonably request to
evidence such attornment. If any Superior Lessor or Superior Mortgagee shall
succeed to the rights of Landlord under this Lease, then this Lease shall
continue in full force and effect as a direct lease between the Successor
Landlord and Tenant upon all of the terms, covenants and conditions as are set
forth in this Lease, except that the Successor Landlord shall not (A) be liable
for any previous act or omission of Landlord under this Lease, except to the
extent such act or omission shall constitute a continuing Landlord default
hereunder; (B) be subject to any offset, not expressly provided for in this
Lease; or (C) be bound by any previous modification of this Lease or by any
previous prepayment of more than one month’s Base Rent, unless such modification
or prepayment shall have been expressly approved in writing by the Successor
Landlord (or predecessor in interest).

33. BROKERS. Except for the Broker(s) listed in Section 1.4 of this Lease, each
party represents and warrants to the other that they have not made any agreement
or taken any action which may cause anyone to become entitled to a commission as
a result of the transactions contemplated by this Lease, and each will indemnify
and defend the other from any and all claims, actual or threatened, for
compensation by any such third person by reason of such party’s breach of its
representation or warranty contained in this Lease. Landlord will pay any
commission due to the Broker(s) hereunder pursuant to its separate agreement
with the Broker(s) hereunder subject to execution and delivery of this Lease by
Landlord and Tenant.

34. NOTICES. All notices or other communications hereunder shall be in writing
and shall be deemed to have been given (A) if delivered by hand, by messenger or
by an express delivery service (FedEx, UPS, etc.), then if and when delivered
(or if delivery is refused, when refused) to the respective parties at the below
addresses (or at such other address as a party may hereafter designate for
itself by notice to the other party as required hereby), or (B) if mailed, then
on the

 

31



--------------------------------------------------------------------------------

third Business Day following the date on which such communication is deposited
in the United States mails, by first class registered or certified mail, return
receipt requested, postage prepaid, and addressed to the respective parties at
the below addresses (or at such other address as a party may hereafter designate
for itself by notice to the other party as required hereby). Notice by counsel
to a party shall be deemed notice from such party.

 

34.1 If to Landlord:

  

WLC THREE VI, L.L.C.

c/o Griffith Properties LLC

260 Franklin Street, 5th Floor

Boston, MA 02110

Attention: Marci G. Loeber

With copies to:      

WLC THREE VI, L.L.C.

c/o Walton Street Capital LLC

900 North Michigan Avenue, Suite 1900

Chicago, IL 60611

Attention: Howard J. Brody

 

WLC THREE VI, L.L.C.

c/o Walton Street Capital LLC

900 North Michigan Avenue, Suite 1900

Chicago, IL 60611

Attention: Douglas J. Welker

 

WLC THREE VI, L.L.C.

c/o Walton Street Capital LLC

900 North Michigan Avenue, Suite 1900

Chicago, IL 60611

Attention: Angela R. Lang

34.2 If to Tenant:   

And before the Phase I Commencement Date, then to:

 

The Premises

Attention: Stephen Tulipano, CFO

 

And on or after the Phase I Commencement Date, then to:

 

The Premises

Attention: Stephen Tulipano, CFO

 

With a copy to:

 

Sym Real Estate Law LLC

442 Marrett Road, Suite 5

Lexington, MA 02421

Attention: John A. Sym, Esq.

 

32



--------------------------------------------------------------------------------

34.3 Payments of Rent: Payments of Rent only shall be made payable to the order
of WLC THREE VI, L.L.C. and submitted to:

WLC THREE VI, L.L.C.

P.O. Box 418955

Boston, MA 02241-8947

35. SURRENDER OF PREMISES.

35.1 Upon the expiration or earlier termination of this Lease, Tenant shall
promptly surrender possession of the Premises to Landlord in good order and
condition and in conformity with the applicable provisions of this Lease,
excepting only reasonable wear and tear, casualty and condemnation. Tenant shall
surrender to Landlord all keys, key cards, security and access codes to the
Premises and make known to Landlord the combination of all combination locks
which Tenant is required to leave on the Premises. For purposes of this Lease,
the phrase “reasonable wear and tear” constitutes that normal, gradual
deterioration which occurs due to aging and ordinary use of the Premises despite
reasonable and timely maintenance and repair, but in no event shall the
aforementioned phrase excuse Tenant from its duty to keep the Premises in good
order and condition and otherwise usable, serviceable and tenantable as required
by this Lease.

35.2 Upon the expiration or earlier termination of this Lease, Tenant shall, at
its sole cost and expense, remove (A) all of Tenant’s Work and Alterations that
Tenant is required to remove pursuant to Section 10.2 of this Lease and (B) all
of Tenant’s Property. Tenant shall not remove Landlord’s Work (if any). Tenant
shall, at its sole cost and expense, repair any damage caused by the removal of
Tenant’s Work, Alterations and Tenant’s Property. If Tenant fails to remove any
of the foregoing items or to perform any required repairs and restoration, such
failure shall be deemed a holding over by Tenant under Section 36 hereof, and
Landlord may (without liability to Tenant for loss thereof), at Tenant’s sole
cost and expense and in addition to Landlord’s other rights and remedies under
this Lease, at law or in equity: (1) remove and store such items; and/or
(2) upon ten (10) days prior written notice to Tenant, sell such items at
private or public sale for such price as Landlord at its discretion may obtain.
Landlord shall apply the proceeds of any such sale to any amounts due to
Landlord under this Lease from Tenant (including Landlord’s reasonable
attorneys’ fees and other costs incurred in the removal, storage and/or sale of
such items and performance of any required repairs and restoration), with any
remainder to be paid to Tenant.

36. HOLDING OVER. If, after the expiration or earlier termination of this Lease,
Tenant fails to surrender the Premises (or any portion of the Premises) in
accordance with the provisions of this Lease, such occupancy shall be that of a
tenancy at sufferance, in which event Tenant shall pay Landlord (A) as
liquidated damages for such holding over alone, an amount, calculated on a per
diem basis for each day of such unlawful retention, equal to the greater of 150%
for the first thirty (30) days of such holdover, and two hundred percent (200%)
thereafter, of (1) the then current Annual Base Rent, or (2) the fair market
rental for the Premises, for the time Tenant thus remains in possession, plus,
in each case, all Additional Rent and other sums payable hereunder, and (B) all
other damages, costs and expenses sustained by Landlord by reason of Tenant’s
holding over. Without limiting any rights and remedies of Landlord resulting by
reason of the

 

33



--------------------------------------------------------------------------------

wrongful holding over by Tenant, or creating any right in Tenant to continue in
possession of the Premises, all Tenant’s obligations with respect to the use,
occupancy and maintenance of the Premises shall continue during such period of
unlawful retention. To the maximum extent enforceable by law, Tenant covenants
and agrees to exonerate, indemnify, defend, protect and save Landlord,
Landlord’s Agents and Landlord’s Insured Parties harmless from and against any
and all claims, demands, expenses, losses, suits and damages (including
reasonable attorneys’ fees) as may be occasioned by reason of Tenant’s holding
over, including, without limiting the generality of the foregoing, if Tenant
holds over for more than thirty (30) days, any claims made by any succeeding
tenant founded upon such failure to surrender and any lost profits to Landlord
resulting therefrom. The provisions of this Section 36 shall survive the
expiration or earlier termination of this Lease.

37. RIGHTS RESERVED TO LANDLORD. Landlord reserves the following rights,
exercisable without notice, except as provided herein, and without liability to
Tenant for damage or injury to property, person or business, and without
affecting an eviction or disturbance of Tenant’s use or possession or giving
rise to any claim for setoff or abatement of Rent or affecting any of Tenant’s
obligations under this Lease except as may be expressly provided herein:
(A) upon thirty (30) days’ prior notice, to change the name or street address of
the Building or the Property; (B) to install and maintain signs on the interior
and exterior of the Building or the Property; (C) to designate and approve
window coverings to present a uniform exterior appearance; (D) to retain at all
times, and to use in appropriate instances, keys, key cards, security and access
codes, etc. to all locks and security devices within and to the Premises; (E) to
reasonably approve the size, weight, or location of heavy equipment, or articles
within the Premises; (F) to change the arrangement and location of entrances of
doors, doorways, passageways, corridors, stairs, stairwells, elevators,
restrooms, Parking Area, and Common Areas of the Building or the Property
provided that Tenant’s access to the Premises, restrooms and the Parking Area
shall not be materially adversely affected; (G) to reasonably regulate access to
telephone, electrical and other utility closets in the Building and to require
use of designated contractors for any work involving access to the same; (H)
[intentionally omitted]; (I) to grant to anyone the exclusive right to conduct
any business or undertaking in the Building or the Property, provided that
Landlord’s exercise of its rights under this clause (I), shall not be deemed to
prohibit Tenant from the operation of its business in the Premises; (J) to enter
the Premises to inspect the same or to show the Premises to (1) or any Superior
Lessor, Superior Mortgagee, prospective lessor, prospective mortgagee,
prospective purchaser or other party at any time during the Lease Term and
(2) prospective tenants during the last twelve (12) months of the Lease Term, or
to clean or make repairs thereto, provided that, except for any entry in an
emergency situation or to provide janitorial service in accordance with
Section 12.1 of this Lease, Landlord shall provide Tenant with reasonable prior
notice of any entry into the Premises; and (K) upon reasonable prior notice
(except in the case of accident or emergency), to temporarily shut down the air
conditioning, electrical systems, heating, plumbing and/or elevators or to
temporarily close the Premises, the Building or the Property by reason of
accident or emergency, or to perform repairs, alterations or additions to the
Premises, the Building or the Property. In exercising its rights under this
Section, Landlord shall make commercially reasonable efforts to avoid
unreasonably interfering with Tenant’s business operations in the Premises.

 

34



--------------------------------------------------------------------------------

38. OFAC CERTIFICATION. Tenant hereby represents, warrants, and covenants the
following: (A) that the name, address and jurisdiction of organization, if any,
of Tenant as set forth in this Lease and any other information provided by
Tenant concerning Tenant’s identity, is true and correct; (B) neither Tenant,
nor any persons or entities holding more than five percent of the ownership
interests in Tenant, nor any persons or entities controlled by Tenant, are or
will at any time during the Lease Term be (1) conducting any business or
engaging in any transaction or dealing with any person appearing on the U.S.
Treasury Department’s OFAC list of prohibited countries, territories,
“specifically designated nationals” (“SDNs”) or “blocked person” (each a
“Prohibited Person”) (which lists can be accessed at the following web address:
http://www.ustreas.gov/offices/enforcement/ofac/), including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any such Prohibited Person; (2) engaging in certain dealings with countries
and organizations designated under Section 311 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns; (3) dealing in, or
otherwise engaging in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224 dated September 24, 2001,
relating to “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism;” or (4) a foreign shell bank
or any person that a financial institution would be prohibited from transacting
with under the USA PATRIOT Act; or (C) engaging in or conspiring to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempting to violate, any of the prohibitions set forth in (1) any
U.S. anti-money laundering law, (2) the Foreign Corrupt Practices Act, (3) the
U.S. mail and wire fraud statutes, (4) the Travel Act, (5) any similar or
successor statutes, or (6) any regulations promulgated under the foregoing
statutes. If at any time during the Lease Term any of the foregoing
representations and warranties are untrue or Tenant breaches any of the
foregoing covenants, then notwithstanding anything contained in this Lease to
the contrary, an Event of Default shall be deemed to have occurred, without the
necessity of any notice to Tenant, and Landlord shall have the right, in
addition to any other rights or remedies Landlord may have under this Lease, at
law or in equity to terminate this Lease.

39. MISCELLANEOUS.

39.1 Authority. Landlord and Tenant represent and warrant to each other that it
is duly formed and in good standing, and has full corporate or partnership power
and authority, as the case may be, to enter into this Lease and has taken all
corporate or partnership action, as the case may be, necessary to carry out the
transaction contemplated herein, so that when executed, this Lease constitutes a
valid and binding obligation enforceable in accordance with its terms.

39.2 Successors and Assigns. The obligations of this Lease shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns; provided that Landlord and each successive owner of the Property
shall be liable only for obligations accruing during the period of its ownership
or interest in the Property, and from and after the transfer by Landlord or such
successive owner of its ownership or other interest in the Property, Tenant
shall look solely to the successors in title for the performance of Landlord’s
obligations hereunder arising thereafter.

 

35



--------------------------------------------------------------------------------

39.3 Governing Law. This Lease and the rights and obligations of the parties
hereto shall be interpreted, construed, and enforced in accordance with the laws
of the state in which the Property is located.

39.4 Jurisdiction; Waiver of Trial by Jury. Tenant hereby consents to the
exclusive jurisdiction of the courts of the state in which the Property is
located in any and all actions or proceedings arising under this Lease, and
irrevocably agrees to service of process in accordance with Section 34 above.
Landlord and Tenant agree to waive trial by jury in any action, proceeding or
counterclaim brought by either of the parties hereto against the other on any
matter whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, Tenant’s use of or occupancy of the
Premises and/or any claim of injury or damage and any emergency or any other
statutory remedy.

39.5 Limitation of Liability. The liability of Landlord and Landlord’s Agents to
Tenant (or any person or entity claiming by, through or under Tenant) under the
terms of this Lease or any matter relating to or arising out of the occupancy or
use of the Premises and/or other areas of the Property shall be limited to
Tenant’s actual direct, but not consequential, damages therefor and shall be
recoverable only from Landlord’s interest in the Building. Tenant agrees to look
solely to Landlord’s interest in the Building for the recovery of any judgment
against Landlord or Landlord’s Agents. Neither Landlord nor Landlord’s Agents
shall be personally liable for any such judgment, award or deficiency after
execution thereon and Tenant hereby waives and releases such personal liability
on behalf of itself and all persons claiming by, through or under Tenant. The
limitations of liability contained in this Section 39.5 shall apply equally and
inure to the benefit of the Landlord and Landlord’s Agents, present and future
advisors, beneficiaries, participants, representatives and their respective
constituent partners, members, shareholders, trustees, heirs, successors and
assigns. Under no circumstances shall any present or future general or limited
partner of Landlord (if Landlord is a partnership), member of Landlord (if
Landlord is a limited liability company) or trustee or beneficiary (if Landlord
or any partner or member of Landlord is a trust) have any liability for the
performance of Landlord’s obligations under this Lease, nor shall negative
capital account of any constituent partner or member in Landlord (or in a
constituent member or partner of Landlord) nor any obligation of any constituent
member or partner of Landlord (or in any other constituent member or partner of
Landlord) to restore a negative capital account or to contribute or loan capital
to Landlord (or to any constituent member or partner of Landlord), at any time
be deemed to be the property or an asset of Landlord or such other constituent
member or partner (and neither Tenant nor any of its successors or assigns shall
have any right to collect, enforce or proceed against or with respect to any
such negative capital account of such a member’s or partner’s obligation to
restore or contribute). Notwithstanding any contrary provision herein, neither
Landlord nor Landlord’s Agents shall be liable for any injury or damage to, or
interference with, Tenant’s business, including loss of profits, loss of rents
or other revenues, loss of business opportunity, loss of goodwill or loss of
use, or for any form of special or consequential damage, in each case however
occurring. The foregoing shall be in addition to, and not in limitation of, any
further limitation of liability that might otherwise apply. Notwithstanding the
foregoing, none of the provisions of this Section 39.5 shall be deemed to
release any insurance carrier that insures Landlord’s liability to Tenant or to
third parties from any obligation to make any payment to Tenant pursuant to any
such insurance policy, it being agreed that any release of Landlord for any
obligation to Tenant is not intended to and does not release Landlord’s
insurance carrier from the obligation of paying such loss on Landlord’s behalf.
The provisions of this Section 39.5 shall survive the expiration or earlier
termination of this Lease.

 

36



--------------------------------------------------------------------------------

39.6 Independent Covenants; Severability. Each covenant and agreement in this
Lease shall for all purposes be construed to be a separate and independent
covenant or agreement, and Tenant hereby waives the benefit of any statute or
case law to the contrary. If any provision in this Lease or the application
thereof shall to any extent be invalid, illegal or otherwise unenforceable, the
remainder of this Lease, and the application of such provision other than as
invalid, illegal or unenforceable, shall not be affected thereby; and such
provisions of this Lease shall be valid and enforceable to the fullest extent
permitted by law.

39.7 No Recording. Tenant agrees not to record this Lease, but each party hereto
agrees, on the request of the other, to execute a so-called “notice of lease” or
“memorandum of lease” in recordable form and complying with applicable law and
reasonably satisfactory to Landlord’s attorneys. In no event shall such document
set forth the Rent or other charges payable by Tenant under this Lease; and any
such document shall expressly state that it is executed pursuant to the
provisions contained in this Lease and is not intended to vary the terms,
covenants and conditions of this Lease.

39.8 Time of the Essence. Except as otherwise specifically provided in this
Lease, with respect to all required acts of Tenant, time is of the essence of
this Lease.

39.9 More Than One Tenant. If there is more than one Tenant, or if Tenant as
such is comprised of more than one person or entity, the obligations hereunder
imposed upon Tenant shall be joint and several obligations of all such parties.
All notices, payments, and agreements given or made by, with or to any one of
such persons or entities shall be deemed to have been given or made by, with or
to all of them.

39.10 More Than One Lease. If there is more than one lease between Landlord and
Tenant for space within the Property, a default under one lease shall be deemed
to be a default under both leases.

39.11 Continuing Obligations. Notwithstanding anything to the contrary contained
in this Lease, the expiration or earlier termination of this Lease, whether by
lapse of time or otherwise, shall not relieve Tenant of Tenant’s obligations
accruing prior to the expiration or earlier termination of this Lease, and such
obligations shall survive the expiration or earlier termination of this Lease.
Without limiting the scope of the prior sentence, it is agreed that Tenant’s
obligations under Section 3 (Rent), Section 5 (Use), Section 6 (Environmental
Hazards), Section 16 (Indemnification), Section 33 (Brokers), Section 35
(Surrender of Premises), Section 36 (Holding Over), and Section 38 (OFAC
Certification) shall survive the expiration or earlier termination of this
Lease.

39.12 No Inference Against Drafting Party. Landlord and Tenant acknowledge and
agree that (A) this Lease has been freely negotiated by both parties; and (B) in
any controversy, dispute or contest over the meaning, interpretation, validity,
or enforceability of this Lease or any of its terms or conditions, there shall
be no inference, presumption, or conclusion drawn whatsoever against either
party by virtue of that party having drafted this Lease or any portion thereof.

 

37



--------------------------------------------------------------------------------

39.13 Headings and Titles; Construction. The headings and titles to the
paragraphs of this Lease are for convenience only and shall have no effect upon
the construction or interpretation of any part hereof. The term “Landlord” and
term “Tenant” as used herein shall mean, where appropriate, all persons acting
by or on behalf of the respective parties, except as to any required approvals,
consents, amendments, modifications or supplements hereunder, in which event
such terms shall only mean the parties originally named on the first page of
this Lease as Landlord and Tenant, respectively, and their agents so authorized
in writing. The term “including” shall be deemed to mean “including, without
limitation.”

39.14 Lease Not Binding Until Executed and Delivered. This Lease shall not bind
Landlord unless and until it has been signed and delivered by Tenant (and
Guarantor(s), if any), received and accepted by Landlord, and then countersigned
and redelivered by Landlord to Tenant.

39.15 Counterparts. This Lease may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement.

39.16 Entire Agreement; Amendment and Modification. This Lease, including all
Exhibits attached hereto, constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof, and supersedes all prior
agreements and understandings between the parties, including all lease
proposals, letters of intent and similar documents. This Lease may be modified
only by a written agreement signed by both Landlord and Tenant.

39.17 No Representations or Warranties. Tenant acknowledges and agrees that
Landlord has not made and is not making, and Tenant, in executing and delivering
this Lease, is not relying upon, any representations, warranties, promises or
statements, except to the extent that the same are expressly set forth in this
Lease. Landlord and Tenant acknowledge and agree that there are and shall be no
implied warranties of merchantability, habitability, suitability, fitness for a
particular purpose or of any other kind arising out of this Lease, all of which
are hereby waived by Tenant, and that there are no warranties which extend
beyond those expressly set forth in this Lease.

39.18 Waiver of Counterclaims. If Landlord commences any summary proceeding for
possession of the Premises based on an Event of Default by Tenant hereunder,
Tenant hereby waives the right to interpose any non compulsory counterclaim of
whatever nature or description in any such proceeding; provided, however, that
Tenant shall have the right to bring a separate action against Landlord to the
extent otherwise allowed under this Lease as long as Tenant does not attempt to
have such action joined or otherwise consolidated with Landlord’s summary
proceeding.

39.19 Consents. Except as otherwise specifically provided in this Lease, any
consent or approval to be given by Landlord under this Lease may be withheld or
denied at Landlord’s sole and absolute discretion.

 

38



--------------------------------------------------------------------------------

39.20 Merger. The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation thereof, or a termination by Landlord, shall not result in
the merger of Landlord’s and Tenant’s estates, and shall, at the option of
Landlord, (A) terminate all or any existing subtenancies, or (B) operate as an
assignment to Landlord of any or all of such subtenancies.

39.21 Right to Lease. Landlord reserves the absolute right to effect such other
tenancies at the Property as Landlord in its sole and absolute discretion shall
determine, and Tenant is not relying on any representation that any specific
tenant or number of tenants will occupy the Property.

39.22 Confidentiality. Tenant acknowledges and agrees that the terms, covenants
and conditions of this Lease are confidential, and disclosure thereof could
adversely affect the ability of Landlord to negotiate other leases with respect
to the Property and may impair Landlord’s relationships with other tenants at
the Property. Tenant agrees that Tenant and Tenant’s Agents shall not disclose
the terms, covenants and conditions of this Lease to any other person or entity
without the prior written consent of Landlord, which may be withheld in
Landlord’s sole and absolute discretion, except as required for financial
disclosures or securities filings or as otherwise required by law, court order
or in connection with any litigation or dispute between the parties. It is
understood and agreed that damages alone would be an inadequate remedy for the
breach of this provision by Tenant, and Landlord shall also have the right to
seek specific performance of this provision and to seek injunctive relief to
prevent its breach or continued breach.

40. OPTION TO EXTEND.

A. Provided that, at the time of each such exercise, (i) this Lease is in full
force and effect, and (ii) no Event of Default shall have occurred and be
continuing (either at the time of exercise or at the commencement of the
Extended Term), and (iii) Tenant shall not have assigned this Lease or sublet
all or any portion the Premises, other than any Permitted Transfer (any of which
conditions described in clauses (i), (ii), and (iii) may be waived by Landlord
at any time in Landlord’s sole discretion), Tenant shall have the right and
option to extend the Term of this Lease for one (1) extended term (“Extended
Term”) of five (5) years, by giving written notice to Landlord not later than
twelve (12) months prior to the expiration date of the Term. The effective
giving of such notice of extension by Tenant shall automatically extend the Term
of this Lease for the Extended Term, and no instrument of renewal or extension
need be executed. In the event that Tenant fails timely to give such notice to
Landlord, this Lease shall automatically terminate at the end of the Term, and
Tenant shall have no further option to extend the Term of this Lease. The
Extended Term shall commence on the day immediately succeeding the expiration
date of the original Term and shall end on the day immediately preceding the
fifth (5th) anniversary of the first day of the Extended Term. The Extended Term
shall be on all the terms and conditions of this Lease, except: (w) during the
Extended Term, Tenant shall have no further option to extend the Term, (x) the
Base Rent for the Extended Term shall be the greater of (i) the Fair Market
Rental Value of the Premises as of the commencement of the Extended Term in
question, taking into account all relevant factors, determined pursuant to
Section 40(b) below or (ii) the Base Rent in effect during the final year of the
Lease Term, (y) Landlord shall not be required to furnish any materials or
perform any work to prepare the Premises for Tenant’s occupancy during the
Extended Term and Landlord shall not be required to provide any work allowance
or reimburse Tenant for any alterations made or to be made by Tenant, or to
grant Tenant any rent concession, and (z) the Base Year shall be the applicable
calendar or Tax Fiscal Year, as applicable, in which the commencement of the
Extended Term occurs.

 

39



--------------------------------------------------------------------------------

B. Promptly after receiving Tenant’s notice extending the Term of this Lease
pursuant to Section 40(a) above, Landlord shall provide Tenant with Landlord’s
good faith estimate of the Fair Market Rental Value (as defined in Section 40(c)
below) of the Premises for the upcoming Extended Term provided that in no event
shall Landlord be required to deliver such estimate sooner than eleven
(11) months prior to the expiration of the Term then in effect. If Tenant is
unwilling to accept Landlord’s estimate of the Fair Market Rental Value as set
forth in Landlord’s notice referred to above, and the parties are unable to
reach agreement thereon within thirty (30) days after the delivery of such
notice by Landlord, then either party may submit the determination of the Fair
Market Rental Value of the Premises to arbitration by giving notice to the other
party naming the initiating party’s arbitrator within ten (10) days after the
expiration of such thirty (30)-day period. Within fifteen (15) days after
receiving a notice of initiation of arbitration, the responding party shall
appoint its own arbitrator by notifying the initiating party of the responding
party’s arbitrator. If the second arbitrator shall not have been so appointed
within such fifteen (15) day period, the Fair Market Rental Value of the
Premises shall be determined by the initiating party’s arbitrator. If the second
arbitrator shall have been so appointed, the two arbitrators thus appointed
shall, within fifteen (15) days after the responding party’s notice of
appointment of the second arbitrator, appoint a third arbitrator. If the two
initial arbitrators are unable timely to agree on the third arbitrator, then
either may, on behalf of both, request such appointment by the Boston office of
JAMS, Inc., or its successor, or, on its failure, refusal or inability to act,
by a court of competent jurisdiction. The Fair Market Rental Value of the
Premises for the Extended Term shall be determined by the method commonly known
as Baseball Arbitration, whereby Landlord’s selected arbitrator and Tenant’s
selected arbitrator shall each set forth its respective determination of the
Fair Market Rental Value of the Premises, and the third arbitrator must select
one or the other (it being understood that the third arbitrator shall be
expressly prohibited from selecting a compromise figure). Landlord’s selected
arbitrator and Tenant’s selected arbitrator shall deliver their determinations
of the Fair Market Rental Value of the Premises to the third arbitrator within
five (5) Business Days of the appointment of the third arbitrator and the third
arbitrator shall render his or her decision within ten (10) days after receipt
of both of the other two determinations of the Fair Market Rental Value of the
Premises. The third arbitrator’s decision shall be binding on both Landlord and
Tenant. All arbitrators shall be commercial real estate brokers who are
independent from the parties and who have had at least ten (10) years’
experience in leases of comparable premises in comparable buildings in the area
in which the Premises are located. Each party shall pay the fees of its own
arbitrator, and the fees of the third arbitrator shall be shared equally by the
parties. In the event Tenant initiates the aforesaid arbitration process and as
of the commencement of the Extended Term the amount of the Base Rent for the
Extended Term has not been determined, Tenant shall pay the amount determined by
Landlord for the Premises and when the determination has actually been made, an
appropriate retroactive adjustment shall be made as of the commencement of the
Extended Term if necessary. In the event that such determination shall result in
an overpayment by Tenant of any Base Rent, such overpayment shall be paid by
Landlord to Tenant promptly after such determination has been made, and if such
determination shall result in an underpayment by Tenant of any Base Rent, Tenant
shall pay any such amounts to Landlord promptly following such determination.

 

40



--------------------------------------------------------------------------------

C. As used in this Lease, the term “Fair Market Rental Value” shall mean the
fixed rents that landlords of comparable first class buildings in the 128 West
submarket have agreed to accept, and sophisticated nonaffiliated tenants of
comparable buildings have agreed to pay, in current arms-length, nonequity
(i.e., not being offered equity in the building), transactions for comparable
space (in terms of condition, improvements, floor location and floor height) of
a comparable size, for a term equal to the applicable Extended Term and taking
into account all other relevant factors.

41. RIGHT OF FIRST OFFER.

A. Subject to the terms and conditions of this Section 41, Landlord shall, by
written notice to Tenant (“Landlord’s Offer Notice”), offer any Available Space
(as hereinafter defined) to Tenant for lease when Landlord determines that such
Available Space will become Available for Lease (as hereinafter defined), and
Tenant will have the following one-time right to lease the offered Available
Space. As used in this Section 41, “Available Space” shall mean and refer to
leasable space in the Building contiguous to the Premises on the third (3rd)
floor, and such Available Space shall be deemed “Available for Lease” when
Landlord reasonably determines it will be vacant and free of any possessory
right now or hereafter existing in favor of any third party. Anything to the
contrary contained herein notwithstanding, Tenant’s right of first offer
hereunder is subordinate to (i) any right of offer, right of first refusal,
renewal right or similar right or option in favor of any third party existing as
of the date of this Lease, and (ii) Landlord’s right to renew or extend the term
of any lease to another tenant in occupancy of space in the Building, whether or
not pursuant to an option or right set forth in such other tenant’s lease.

B. Landlord’s Offer Notice shall specify the Base Rent for the Available Space,
the date that Landlord estimates the Available Space will be delivered to
Tenant, the term of the Lease with respect to the Available Space, tenant
improvement allowances (if any), and all other material terms and conditions
which will apply to the Available Space. Tenant will notify Landlord within
seven (7) Business Days of Landlord’s Offer Notice that (i) Tenant elects to
lease the Available Space on the terms set forth in Landlord’s Offer Notice, or
(ii) Tenant rejects Landlord’s offer. If Tenant timely so elects to lease the
Available Space, Landlord and Tenant shall execute an amendment to this Lease
incorporating the Available Space into the Premises upon the terms contained in
Landlord’s Offer Notice, and otherwise on substantially the same terms and
conditions as contained in this Lease. If Tenant fails to notify Landlord within
said seven (7) Business Day period that Tenant intends to lease such Available
Space, Landlord shall be entitled to lease the Available Space at any time to
any third party on terms acceptable to Landlord in its sole discretion, and
Tenant shall have no further right to lease such Available Space pursuant to
this Section 41 following the expiration or earlier termination of such third
party lease.

C. Notwithstanding any contrary provision of this Section 41 or any other
provision of this Lease, any exercise by Tenant of its right to lease Available
Space shall be void and of no effect unless, on the date Tenant notifies
Landlord that it elects to lease Available Space and on the commencement date of
the Term for the Available Space, (i) this Lease is in full force and effect,
and (ii) no Event of Default shall have occurred and be continuing (either at
the time of exercise or at the commencement of the term for the Available
Space), and (iii) the

 

41



--------------------------------------------------------------------------------

originally-named Tenant shall be in occupancy of the entire Premises, other than
in connection with any Permitted Transfer, and there shall not then be in effect
any sublease or subleases with respect to all or any portion of the Premises
(which conditions under clauses (i), (ii) and (ii) above Landlord may waive by
written notice to Tenant at any time).

D. Notwithstanding anything to the contrary herein contained, in no event shall
Tenant have any rights under this Section 41, and Landlord shall have no
obligation to give Landlord’s Offer Notice to Tenant, if fewer than twenty-four
(24) months will remain on the then current Term as of the anticipated
commencement date of the Term for the Available Space, unless (i) Tenant then
has an option to extend the Term of the Lease and, (ii) prior to or
simultaneously with Tenant exercising its right of first offer, Tenant validly
exercises such extension option in accordance with Section 40 above (Tenant
recognizing that, in accordance with Section 40(B), Landlord is not obligated to
deliver Landlord’s good faith estimate of the Fair Market Rental Value for the
Extended Term until the date eleven (11) months prior to the expiration of the
Term then in effect), in which event the Term of this Lease with respect to the
Available Space shall be coterminous with the Term of the this Lease with
respect to the balance of the Premises as so extended.

42. EXISTING LEASES AND SUBLEASES. Tenant is currently in occupancy of (a) the
Phase I Premises as a subtenant pursuant to a Sublease dated August 27, 2014
between MacLean Power, L.L.C., as sublandlord (“MacLean”), and Tenant, as
subtenant (the “MacLean Sublease”), which was consented by Landlord pursuant to
a Consent to Sublease dated September 12, 2014 (the “MacLean Consent”), and
which demises premises under a Lease dated August 22, 2007 (the “MacLean Lease”)
and (b) the Phase II Premises as a subtenant pursuant to a Sublease dated
March 7, 2016 between Planck, LLC, as sublandlord (“Planck”), and Tenant, as
subtenant (the “Planck Sublease”), which was consented to by Landlord pursuant
to a Consent to Sublease dated March 7, 2016 (the “Planck Consent”), and which
demises premises under a Lease dated June 3, 2014 (the “Planck Lease”). Landlord
hereby acknowledges and agrees that, upon the expiration or earlier termination
of the MacLean Lease and the Planck Lease, respectively, Landlord shall accept
the premises demised under MacLean Lease and the Planck Lease, respectively,
subject to the occupancy of Tenant and otherwise in “as is” condition, and
Tenant may disclose the same to Planck and MacLean and Landlord shall confirm
the same to Planck and/or MacLean if Planck or MacLean so inquire.

43. EXHIBITS. Additional terms to this Lease, if any, are set forth in the
Exhibits attached hereto, which are incorporated herein by reference as follows:

Exhibit A – Plan of Premises

Exhibit B – Rules and Regulations

Exhibit C – Provisions Regarding Additional Rent

Exhibit D – Landlord’s Work

[Remainder of page intentionally left blank]

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed as
of the date set forth above.

LANDLORD:

WLC THREE VI, L.L.C.,

a Delaware limited liability company

 

By:   

WLC Equity VI, L.L.C.,

a Delaware limited liability company,

its Sole Member

   By:   

WLC-G Holdings VI, L.L.C.,

a Delaware limited liability company,

its Sole Member

     

By:

  

WLC Investors VI, L.L.C.,

a Delaware limited liability company,

its Member

         By:   

Walton REIT Holdings B-VI, L.L.C.,

a Delaware limited liability company,

its Sole Member

            By:   

Walton REIT B-VI, L.L.C.,

a Delaware limited liability company,

its Managing Member

               By:   

Walton Street Real Estate Fund VI-Q, L.P.,

a Delaware limited partnership,

its Managing Member

                  By:   

Walton Street Managers VI, L.P.,

a Delaware limited partnership,

its General Partner

                     By:   

WSC Managers VI, Inc.,

a Delaware corporation,

its General Partner

                        By:    /s/ Laura
Weidaw                                                                 Name:   
Laura Weidaw                         Title:    VP                        
Hereunto duly authorized

[SIGNATURE PAGE TO LEASE AGREEMENT

BY AND BETWEEN WLC THREE VI, L.L.C., AS LANDLORD,

AND ALDEYRA THERAPEUTICS, INC., AS TENANT]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed as
of the date set forth above.

 

TENANT:

ALDEYRA THERAPEUTICS, INC.,

a Delaware corporation

By:  

/s/ Stephen Tulipano

Name:   Stephen Tulipano Title:   CFO Hereunto duly authorized

[SIGNATURE PAGE TO LEASE AGREEMENT

BY AND BETWEEN WLC THREE VI, L.L.C., AS LANDLORD,

AND ALDEYRA THERAPEUTICS, INC., AS TENANT]

 

44



--------------------------------------------------------------------------------

EXHIBIT A

PLAN OF PREMISES

 

LOGO [g656262page48.jpg]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

RULES AND REGULATIONS

The following Rules and Regulations constitute a part of the Lease and of
Tenant’s obligations thereunder with respect to Tenant’s use and occupancy of
the Premises, the Building and the Property.

 

1. The Building is open from 7:00 a.m. to 6:00 p.m. on Monday through Friday,
excluding federal, state or local holidays in which the banks in Lexington,
Massachusetts are not open for business. Landlord shall provide access to the
Building in accordance with such Building standard entry system as shall from
time to time be in effect during normal business hours. Landlord reserves the
right to alter the Building standard entry system from time to time as it sees
fit.

 

2. Sidewalks, doorways, vestibules, halls, stairways, and similar areas shall
not be obstructed nor shall refuse, furniture, umbrellas, boxes or other items
be placed therein by Tenant or its officers, agents, servants or employees, or
used for any purpose other than ingress and egress to and from the Premises, or
for going from one part of the Building to another part of the Building.
Canvassing, soliciting and peddling in the Building are prohibited.

 

3. Plumbing, fixtures and appliances shall be used only for the purpose for
which constructed, no other unsuitable material shall be placed therein.

 

4. No signs, directories, posters, advertisements, or notices shall be painted
or affixed on or to any of the windows or doors, or in corridors or other parts
of the Buildings, except in such color, size and style, and in such places, as
shall be first approved in writing by Landlord in its discretion. Building
standard suite identification signs will be prepared by Landlord at Landlord’s
expense, however, Tenant may install its own sign identification within the
Premises, subject to Landlord’s approval thereof. Landlord shall have the right
to remove all unapproved signs without notice to the Tenant, at the expense of
the Tenant. It is also further understood that furnishings in Tenant’s area,
which are viewed from the common areas shall be subject to Landlord approval,
which shall not be unreasonably withheld, conditioned or delayed.

 

5. Tenant shall not do, or permit anything to be done in or about the Building,
or bring or keep anything therein that will in any way increase the rate of fire
or other insurance on the Building, or on property kept therein or otherwise
increase the possibility of fire or other casualty.

 

6. Landlord shall have the right to reasonably prescribe the weight and position
of heavy equipment or objects, which may overstress any portion of the floors of
the Premises. All damage done to the Building by the improper placing of such
heavy items will be repaired at the sole expense of Tenant.

 

7. Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by Tenants of any bulky material, merchandise or materials
which requires use of elevators or stairways or movement through the Building
entrances or lobby shall be

 

 

B-1



--------------------------------------------------------------------------------

     restricted to such hours as Lessor shall designate. All such movement shall
be under the supervision of Lessor by prearrangement before performance. Such
prearrangement initiated by a Tenant shall include determination by Lessor, and
subject to this decision and control, as to the time, method, and routing of
movement and as to limitations for safety or other concern which may prohibit
any article, equipment, or any item from being brought into the Building. The
Tenants are to assume all risks as to the damage to articles moved and injury to
persons or public engaged or not engaged in such movement, including equipment,
property, and personnel of Lessor if damaged or injured as a result of an act in
connection with carrying out this service for a Tenant from time of entering
property to completion of work; and Lessor shall not be liable for acts of any
persons engaged in or any damage or loss of any said property or persons
resulting from any act in connection with such service performed for a Tenant.

 

8. Tenant shall notify the Building Manager when safes or other heavy equipment
are to be taken in or out of the Building, and such moving shall only be done
after written permission is obtained from Landlord on such conditions, as
Landlord shall require. Additional costs related to the installation of such
equipment, such as for elevator use or window removal, will be borne by Tenant.

 

9. Corridor doors, when not in use, shall be kept closed. Stairwell doors shall
remain closed at all times. Tenant shall lock all office doors leading to
corridors and turn out all lights at the close of the working day.

 

10. Tenant shall cooperate with Landlord’s employees in keeping Premises neat
and clean.

 

12. Tenant shall not cause or permit any improper noises in the Building, or
allow any unpleasant odors to emanate from the Premises, or otherwise interfere,
injure or annoy in any way other Tenants, or persons having business with them.

 

13. With the exception of service animals, no animals may be brought into or
kept in or about the building or Premises. No bicycles may be brought into or
kept in the Building, but must be stored, at the sole risk of the individual
storing a bicycle, in bicycle racks.

 

14. Except as provided in the Tenant’s lease, no machinery of any kind other
than that which is subject to normal business practices, such as typewriters,
calculators, any business computers, shall be operated on the Premises without
the prior written consent of Landlord, nor shall Tenant use or keep in the
Building any inflammable or explosive fluid or substance, or any illuminating
materials, except for storage, handling and use of reasonable quantities and
types of cleaning fluids and office supplies in the Premises in the ordinary
course of Tenant’s business in the Premises for the Permitted Use in accordance
with Environmental Requirements. No space heaters or fans shall be operated in
the Building.

 

15. No motorcycles, mopeds or similar vehicles will be allowed in the Building.

 

16. No nails, hooks, or screws shall be driven into or inserted in any part of
the Building except as approved by the Building Manager, permitted by Tenant’s
lease, or as reasonably necessary to permit Tenant to hang pictures and other
wall decorations within the Premises.

 

B-2



--------------------------------------------------------------------------------

17. Landlord has the right to evacuate the Building in the event of an emergency
or catastrophe.

 

18. No food and/or beverages shall be distributed from the Premises without the
prior written approval of the Building Manager, except in connection with the
operation of vending machines installed for the exclusive use of Tenant’s
employees or the operation of Tenant’s lunchroom for Tenant’s employees
permitted under the Lease.

 

19. No additional locks shall be placed upon any door without the prior written
consent of Landlord. Landlord shall furnish all necessary keys, and the same
shall be surrendered upon termination of Tenant’s lease, and Tenant shall then
give Landlord or his agent an explanation of the combination of all locks on the
doors or vaults. Landlord shall initially give tenant two (2) such keys to the
Premises. Tenant or its employees shall make no duplicates of such keys.
Additional keys shall be obtained only from Landlord, at a fee to be determined
by Landlord.

 

20. Tenant will not relocate furnishings or cabinets adjacent to mechanical or
electrical access panels or over air conditioning outlets so as to prevent
operating personnel from servicing such units as routine or emergency access may
require. Cost of moving such furnishings for Landlord access will be for
Tenant’s account. The lighting and air conditioning equipment of the Building
will remain the exclusive charge of the Building designated personnel.

 

21. Tenant shall comply with reasonable parking rules and regulations as may be
posted and distributed from time to time.

 

22. No portion of the Building shall be used for the purpose of sleeping or
lodging rooms,

 

23. Prior written approval, which shall be at Landlord’s sole discretion, must
be obtained for installation of window shades, blinds, drapes, or any other
window treatment of any kind whatsoever. Landlord will control all internal
lighting that may be visible from the exterior of the Building and shall have
the right to change any unapproved lighting, without notice to Tenant, at
Tenant’s expense.

 

24. Lessor shall not be responsible for lost or stolen personal property, money
or jewelry from Tenant’s leased area or public areas regardless of whether such
loss occurs when area is locked against entry or not.

 

25. Tenant will comply with all requirements necessary for the security of the
premises, including the use of property removal passes for removal of office
equipment/packages, and use of security control cards for after-hours entry.

 

26. All window blinds are to remain down and tilted at a 45 degree angle toward
the street to help maintain comfortable room temperatures and to conserve
energy.

 

B-3



--------------------------------------------------------------------------------

27. If you shall use water for any purpose other than for ordinary lavatory and
drinking purposes, Landlord may assess a reasonable charge for the additional
water so used or install a water meter and thereby measure your water
consumption for all water purposes. In the latter event, you shall pay the cost
of the meter and the cost of installation thereof and pay for water consumed, as
shown on such meter, together with the sewer charge based on such meter charges,
as and when bills are rendered. If you default in making such payment, Landlord
may, but is not obligated to, pay such charges and collect the same from you as
Additional Rent.

 

28. All requests for overtime air conditioning and/or heat must be submitted in
writing to the Management Office.

 

29. All requests for keys, locks, or graphics must be submitted in writing to
the Management Office.

 

30. It is strongly recommended by the Lexington Fire Department that an A, B, C
Multi-Purpose fire extinguisher be kept in each Tenant’s area in an accessible
location.

 

31. Lessor reserves the right to rescind any of these rules and regulations and
to make such other and further rules and regulations as in its reasonable
judgment shall, from time to time, be needed for the safety, protection, care
and cleanliness of the Building, the operation thereof, the preservation of good
order therein and the protection and comfort of the Tenants and their agents,
employees and invitees, which rules and regulations, when made and written
notice thereof is given to a Tenant, shall be binding upon it in like manner as
is originally herein prescribed.

 

32. Smoking is not permitted in the building’s common areas including building
entrance vestibules, corridors, restrooms and stairwells. Additionally, smoking
is not allowed in front of the entrance to the building. Massachusetts law
states smoking near public buildings and workplaces is prohibited within a
presumptively reasonable minimum distance of twenty-five feet from
entrances/exits.

LANDLORD RESERVES THE RIGHT TO ALTER OR AMEND THESE RULES AND REGULATIONS FROM
TIME TO TIME AND TO VARY THESE RULES AND REGULATIONS AMONG THE TENANTS OF THE
BUILDIN (PROVIDED THAT LANDLORD AGREES THAT IT WILL NOT ENFORCE THESE RULES AND
REGULATIONS AGAINST TENANT IN A DISCRIMINATORY OR ARBITRARY MANNER, RECOGNIZING
THAT DIFFERING CIRCUMSTANCES MAY JUSTIFY DIFFERENT TREATMENT).

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

PROVISIONS REGARDING ADDITIONAL RENT

NOTE: For purposes of Exhibit C only, “Property” shall mean the property
comprised of the Building, together with the parcel(s) of land on which it is
located, and any other improvements serving the same.

A. During each calendar year, or portion thereof, falling within the Lease Term,
Tenant shall pay to Landlord as Additional Rent hereunder Tenant’s Pro Rata
Share of the amount by which Operating Expenses for the applicable calendar year
exceeds Operating Expenses for the Base Year. During each Tax Fiscal Year, or
portion thereof, falling within the Lease Term, Tenant shall pay to Landlord as
Additional Rent hereunder Tenant’s Pro Rata Share of the amount by which Taxes
for the applicable Tax Fiscal Year exceeds Taxes for the Base Year. In no event
shall Tenant’s Pro Rata Share of Operating Expenses for any calendar year or
Tenant’s Pro Rata Share of Taxes for any Tax Fiscal Year be less than zero.
Prior to the Phase I Commencement Date, or as soon as practical thereafter, and
prior to January 1 of each calendar year during the Lease Term, or as soon as
practical thereafter, Landlord shall make a good faith estimate of (1) Operating
Expenses for the applicable full or partial calendar year and Tenant’s Pro Rata
Share thereof and (2) Taxes for the applicable full or partial Tax Fiscal Year
and Tenant’s Pro Rata Share thereof. On or before the first day of each month
during the Lease Term commencing after expiration of the applicable Base Year,
Tenant shall pay Landlord, as Additional Rent, a monthly installment equal to
one-twelfth of Tenant’s Pro Rata Share of (a) Landlord’s estimate of the amount
by which Operating Expenses for the applicable calendar year will exceed
Operating Expenses for the Base Year, and (b) Landlord’s estimate of the amount
by which Taxes for the applicable Tax Fiscal Year will exceed Taxes for the Base
Year. Landlord shall have the right from time to time to reasonably revise the
estimate of Operating Expenses and Taxes and provide Tenant with a revised
statement therefor (provided, however, Landlord agrees that Landlord shall not
issue a revised statement more than twice in any calendar year for Operating
Expenses and twice in any Tax Fiscal Year for Taxes), and thereafter the amount
Tenant shall pay each month shall be based upon such revised estimate. If
Landlord does not provide Tenant with an estimate of Operating Expenses and/or
Taxes by January 1 of any calendar year, Tenant shall continue to pay a monthly
installment based on the previous year’s estimate until such time as Landlord
provides Tenant with an estimate of Operating Expenses and/or Taxes for the
current year. Upon receipt of such current year’s estimate, an adjustment shall
be made for any month during the current year with respect to which Tenant paid
monthly installments of Additional Rent based on the previous year’s estimate.
Tenant shall pay Landlord for any underpayment within thirty (30) days after
Landlord’s written demand. Any overpayment of Additional Rent shall, at
Landlord’s option, be refunded to Tenant or credited against the installments of
Additional Rent next coming due under this Lease. Any amount paid by Tenant
based on any estimate shall be subject to adjustment pursuant to Paragraph B
below when actual Operating Expenses or actual Taxes, as applicable, are
determined.

B. As soon as is practical following the end of each calendar year during the
Lease Term (but on no event later than July 1), Landlord shall furnish to Tenant
a statement of Landlord’s actual Operating Expenses and Taxes for the previous
calendar year and Tax Fiscal Year (the “True-Up Statement”). If for any calendar
year (or, as applicable, Tax Fiscal Year) Additional Rent collected for the
prior year, as a result of Landlord’s estimate of Operating

 

 

C-1



--------------------------------------------------------------------------------

Expenses or Taxes, is in excess of Tenant’s Pro Rata Share of the amount by
which Operating Expenses or Taxes, as applicable, for such prior year exceeds
Operating Expenses or Taxes for the Base Year, then Landlord shall refund to
Tenant any overpayment (or at Landlord’s option apply such amount against
Additional Rent due or to become due hereunder). Likewise, Tenant shall pay to
Landlord, within thirty (30) days after written demand, any underpayment with
respect to the prior year whether or not this Lease has terminated prior to
receipt by Tenant of a statement for such underpayment, it being understood that
the obligations of Landlord and Tenant under this clause shall survive the
expiration or earlier termination of this Lease.

C. “Essential Capital Improvements” shall mean capital improvements made to the
Property (including the Building), which are (1) are reasonably anticipated to
result in a reduction in (or minimize increases in) Operating Expenses
(regardless of whether such result is achieved), (2) are required to comply with
any present or anticipated conservation programs, (3) are required to comply
with any Legal Requirements coming into applicability after the date of this
Lease, (4) are necessary to enhance Building systems or improve security
measures at the Property, or (5) are necessary in order to prevent injury to
persons or damage to property or to otherwise alleviate the risk to life or
safety due to a dangerous condition or to prevent deterioration or further
deterioration of a condition which cannot reasonably be repaired by ordinary
maintenance procedures.

D. “Operating Expenses” shall mean any and all of Landlord’s operating expense
costs of any kind or nature paid or incurred in the operation, maintenance and
management of the Property (including the Building), all computed on an accrual
basis and in accordance with the terms, covenants and conditions of this Lease,
including, without limitation, the following: (1) electricity, gas, fuel, steam,
water, sewer and any other utility charges (including surcharges) of whatever
nature (excluding those charges paid by Tenant or other tenants of the Property
if such charges are sub-metered or directly metered pursuant to their leases);
(2) any insurance premiums and deductibles paid by Landlord; (3) Property
personnel costs, including, without limitation, salaries, wages, fringe
benefits, taxes, insurance and other direct and indirect costs; (4) management
fees not in excess of four percent (4%) of gross rents; (5) the cost of all
service and maintenance contracts, including, without limitation, security
services, janitorial services, interior and exterior landscaping services,
sidewalk and roadway maintenance, snow removal, cafe/cafeteria operation,
gym/fitness facility operation, and shuttle services; (6) all other service,
maintenance and repair expenses, and the cost of all materials and supplies
therefor; (7) the cost of any additional services not provided to the Property
on the Phase I Commencement Date but thereafter provided by Landlord in the
prudent management of the Property; (8) the annual amortization of any Essential
Capital Improvements, amortized over the useful life thereof, as reasonably
determined by Landlord, including interest at a rate that is reasonably
equivalent to the interest rate that Landlord would be required to pay to
finance the cost of the Essential Capital Improvements in question as of the
date such Essential Capital Improvements are performed; and (9) any other costs
and expenses (other than capital improvements) incurred by Landlord in operating
the Property (including the Building). If Landlord incurs Operating Expenses for
the Building or Property together with one or more other buildings or
properties, whether pursuant to a reciprocal easement agreement, common area
agreement or otherwise, the shared costs and expenses shall be equitably
prorated and apportioned between the Building and Property and the other
buildings or properties.

 

C-2



--------------------------------------------------------------------------------

E. Operating Expenses shall not include the following: (1) rent or other charges
payable under any ground or underlying lease; (2) any expenditures on account of
Landlord’s acquisition of air or similar development rights; (3) costs of
repositioning, selling or syndicating Landlord’s interest in the Property;
(4) costs with respect to any financing or refinancing of the Property,
including debt service, amortization, points and commissions in connection
therewith; (5) the cost of making leasehold improvements to any leasable space
to prepare the same for occupancy by a tenant thereof, or thereafter for the
benefit of a particular tenant or tenants; (6) services performed for or
provided to any tenant to the extent such services are exclusive to such tenant;
(7) advertising and promotional expenditures, contributions or gifts;
(8) brokerage fees or commissions; (9) legal fees incurred in connection with
Landlord’s preparation, negotiation and enforcement of leases with other
tenants; (10) salaries for any agents or employees of Landlord above those
attributable to the operation, maintenance and management of the Property;
(11) any costs which have been previously included in Operating Expenses or
Taxes (whether under the same or a different category); (12) capital
expenditures, depreciation and amortization (except as set forth above); (13)
the cost of repairs or other work to the extent Landlord is reimbursed by
insurance or condemnation proceeds or warranties or by other tenants or
occupants (other than through similar Operating Expense provisions); (14) fines,
interest and penalties incurred due to the late payment of Taxes or Operating
Expenses; (15) costs and expenses incurred for the administration of the entity
which constitutes Landlord, as the same are distinguished from the costs of
operation, management, maintenance and repair of the Property, including,
without limitation, entity accounting and legal matters; (16) the cost of
providing additional services to Tenant (or to other tenants) not generally
furnished to all occupants of the Building, for which Landlord shall receive
direct payment from Tenant or direct payment from such other tenants (other than
through similar Operating Expense provisions); (17) overhead and profit paid to
Landlord or its subsidiaries or affiliates for services to the extent that the
same exceed the cost of such services rendered by unaffiliated parties on a
competitive basis (provided however, that this clause (17) shall not apply to
the management fee, which shall be governed by Paragraph D above); (18) costs
incurred by Landlord as a result of Landlord’s breach of this Lease or any other
lease with a tenant of the Property; (19) compensation paid to any Building
employee to the extent that the same is not fairly allocable to the work or
service provided by such employee to the Building; (20) costs of testing,
remediation or removal, transportation or storage of Hazardous Matter in the
Building required by Environmental Requirements, provided however, that with
respect to the testing, remediation or removal of (i) any material or substance
located in the Building on the date hereof and which, as of date hereof, is not
considered, as a matter of law, to be a Hazardous Matter, but which is
subsequently determined to be a Hazardous Matter as a matter of law, and
(ii) any material or substance located in the Building after the date hereof and
which, when placed in the Building, was not considered, as a matter of law, to
be a Hazardous Matter, but which is subsequently determined to be a Hazardous
Matter as a matter of law; (21) any bad debt loss, rent loss or reserves for bad
debts or rent loss; (22) fines or penalties resulting from the violation by
Landlord of any Legal Requirements; or (23) the cost of acquiring, maintaining
and insuring sculptures, paintings or other objects of fine art.

F. “Taxes” shall mean all taxes, assessments and governmental charges, whether
federal, state, county or municipal, and whether general or special, ordinary or
extraordinary, foreseen or unforeseen, imposed upon the Property (including the
Building), or due to the operation thereof, whether or not directly paid by
Landlord. Taxes shall not include income taxes, excess profit taxes, franchise
taxes or other taxes imposed or measured on or by the

C-3

 



--------------------------------------------------------------------------------

income of Landlord from the operation of the Property; provided, however, that
if, due to a future change in the method of taxation or assessment, any income,
excess profit, franchise or other tax, however designated, shall be imposed in
substitution, in whole or in part, for (or in lieu of) any tax, assessment or
charge which would otherwise be included within the definition of Taxes, such
other tax shall be deemed to be included within Taxes as defined herein to the
extent of such substitution. If Landlord incurs any expenses (including, but not
limited to, reasonable attorneys’ fees) in connection with its efforts to reduce
or minimize increases in the Taxes and/or the assessed value of the Property,
any and all such expenses shall be added to, and made a part of, the Taxes for
the Tax Fiscal Year to which they relate. Tenant shall pay to the appropriate
governmental authority any use and occupancy tax. In the event that Landlord is
required by law to collect such tax, Tenant shall pay such use and occupancy tax
to Landlord as Additional Rent upon demand and Landlord shall remit any amounts
so paid to Landlord to the appropriate governmental authority. Estimates of real
estate taxes and assessments for any Tax Fiscal Year during the Lease Term shall
be determined based on Landlord’s good faith estimate of the real estate taxes
and assessments. Taxes hereunder are those actually payable with respect to such
Tax Fiscal Year. If Landlord shall receive any tax refund or reimbursement of
Taxes or sum in lieu thereof with respect to any Tax Fiscal Year all or any
portion of which falls within the Term, then out of any balance remaining
thereof after deducting Landlord’s expenses in obtaining such refund (unless
such expenses had previously been included in Taxes), Landlord shall, provided
there does not then exist an Event of Default, credit an amount equal to such
refund or reimbursement or sum in lieu thereof (exclusive of any interest, and
apportioned if such refund is for a Tax Fiscal Year a portion of which falls
outside the Term) multiplied by Tenant’s Pro Rata Share against the monthly
installments of Operating Expenses or Taxes next due under this Lease (or refund
such amount to Tenant if the Term has ended and Tenant has no further
obligations to Landlord); provided, that in no event shall Tenant be entitled to
a credit in excess of the payments made by Tenant on account of Taxes for such
Tax Fiscal Year pursuant to paragraph (A) of this Exhibit C. If Taxes for the
Base Year are reduced as a result of an appropriate proceeding or otherwise, the
Taxes as so reduced shall for all purposes be deemed to be the Taxes for the
Base Year. Landlord represents and warrants to Tenant that, as of the Effective
Date, neither the Building nor the Property is the subject of any governmental
tax incentive, exemption, abatement or reduction program. Upon Tenant’s written
request, Landlord shall provide Tenant with copies of tax bills.

G. Gross-Up Provision. If the Property is not at least ninety-five percent (95%)
occupied, in the aggregate, during any calendar year of the Lease Term, or if
Landlord is not supplying services to at least ninety-five percent (95%) of the
Rentable Area of the Building, at any time during any calendar year of the Lease
Term, actual Operating Expenses for purposes hereof shall be determined as if
the Property had been ninety-five percent (95%) occupied and Landlord had been
supplying services to ninety-five percent (95%) of the Rentable Area of the
Building during such year. If Operating Expenses for any calendar year during
the Lease Term are determined as provided in the foregoing sentence, Operating
Expenses for the Base Year shall also be determined as if the Property had been
ninety-five percent (95%) occupied and Landlord had been supplying services to
ninety-five percent (95%) of the Rentable Area of the Building during such year.
In addition, notwithstanding anything to the contrary contained in the Lease,
Landlord may equitably adjust Tenant’s Pro Rata Share with respect to all or
part of any item or expense or cost included in Operating Expenses that relates
to a repair, replacement, or service that benefits only the Premises or only a
portion of the Building or that varies with the

occupancy of the Building, provided that any such adjustment shall be applied
consistently between Base Year and the calendar year during which such
adjustment is made.

C-4

 



--------------------------------------------------------------------------------

H. Tenant’s Right to Review. Tenant shall have the right (exercisable no more
than one (1) time during the Lease Term) to examine and audit Landlord’s books
and records relating to Operating Expenses and the allocation of expenses made
by Landlord establishing Tenant’s Pro Rata Share of Operating Expenses for a
particular calendar year during the Lease Term. Tenant shall exercise such
one-time right, if at all, by notifying Landlord (the “Examination Notice”) that
Tenant disputes the correctness of a particular True-Up Statement no more than
thirty (30) days after Landlord furnishes such True-Up Statement. The
Examination Notice shall specify the particular respects in which the True-Up
Statement is claimed to be incorrect. If Tenant timely sends the Examination
Notice, Tenant may, at Tenant’s sole cost and expense, undertake an audit of
such of Landlord’s books and records as are directly relevant to the True-Up
Statement in question, provided and on condition that (a) there is then no
uncured Event of Default under this Lease, (b) Tenant has made all payments of
Tenant’s Pro Rata Share of Operating Expenses billed or invoiced by Landlord as
of the date of the audit, (c) the audit is performed only by Tenant’s employees,
internal accounting department or an independent certified public accounting
firm reasonably approved by Landlord and whose fee or other compensation is
fixed by contract and is in no manner computed or determined based upon the
results of the audit, (d) both Tenant and its examiners execute and deliver to
Landlord a confidentiality agreement in form and substance reasonably acceptable
to Landlord whereby such parties expressly agree to maintain the results of such
audit in strict confidence, and (e) such audit is commenced and completed and
the results thereof delivered to Landlord within sixty (60) days following the
date Landlord makes its books and records available to Tenant. If it is finally
determined and agreed by the parties that Landlord has overstated Tenant’s Pro
Rata Share of Operating Expenses for the calendar year in question, then
Landlord shall credit the amount of such overstatement against the monthly
installments of Tenant’s Pro Rata Share of Operating Expenses next due under
this Lease (or refund such amount if the Lease Term has ended and Tenant has no
further obligation to Landlord). If it is finally determined and agreed by the
parties that Landlord has not overstated Tenant’s Pro Rata Share of Operating
Expenses for the calendar year in question, then Landlord may invoice Tenant for
any amount by which Tenant’s Pro Rata Share of Operating Expenses were
understated, which invoice shall be payable by Tenant within thirty (30) days
after receipt. If Tenant does not timely send an Examination Notice for any
particular calendar year during the Lease Term, or if Tenant fails to complete
its audit within the applicable sixty (60) day period, then the applicable
True-Up Statement shall be binding and conclusive upon Tenant for all purposes
of this Lease and Tenant shall have no further right to challenge such True-Up
Statement. In addition, if Tenant exercises its right to audit Landlord’s books
and records for any particular calendar year during the Lease Term in accordance
with this paragraph (H), then Tenant shall have no further right to audit
Landlord’s books and records relating to Operating Expenses and the provisions
of this paragraph (H) shall be of no further force or effect.

 

C-5



--------------------------------------------------------------------------------

EXHIBIT D

LANDLORD’S WORK

SPACE PLAN:

 

LOGO [g656262page58.jpg]

SCOPE OF WORK:

 

•   Three telephone rooms

 

•   Re-locate the tel/data room

 

•   One conference room with partial glass wall

 

•   Partial demo of demising wall to combine suites

 

•   Carpet

 

•   Paint

 

•   Replacement of light fixtures in the former Planck space

 

•   Additional electrical outlets

 

•   New entry door and entrance configuration

 

•   Maternity/lactation room

 

D-1